—Bsraion Forest

É

DE

DINO & FILS $ SARL

PLAN
D'AMENAGEMENT DE L'UFA 10 040

NT
N

RÉALISATION

RERLIORSSE

GRACOVIR INTERNATIONAL

iQ SOA VADUNDE CAMEROUN - TEL: (257248 0828 DE
ABLE: AD860000
TABLE DES MATIÈRES

LISTE DES ANNEXES

SIGLES ET ABREVIATIONS

INTRODUCTION ===" 2200000

1. CARACTERISTIQUES BIO-PHYSIQUES DE LA FORET -----=="=-"""2""" 2299220020 2

1.1. INFORMATIONS ADMINISTRATIVES
1.1.1. NOM, SITUATION ADMINISTRATIVE
11.2. SUPERFICIE
1.1.3. SITUATION GEOGRAPHIQUE ET LIMITES DE L'UFA
1.2. FACTEURS ÉCOLOGIQUES ="
1.2.1. TOPOGRAPHIE--—-—
1.22, CLMAT—-——*
1.2.3. GEOLOGIE ET PEDOLOGIE -
1.24. HYDROGRAPHIE "0
1.2.5.

126.

2.

2.1.  CARACTERISTIQUES DEMOGRAPHIQUES
2.1.1. DESCRIPTION DE LA POPULATION
2.1.2. CARACTERISTIQUES COUTUMIERES
2.1.3.  MOBILITE ET MIGRATION —
2.2. ACTIVITES DE LA POPULATIO
2.2.1. ACTIVITES LIEES À LA FORET
2.2.2. ACTIVITES AGRICOLES TRADITIONNELLES -
2.2.3. AGRICULTURE DE RENTE - 17
2.2.4. LAPECHE

2.2.5. L'ELEVAGE

2.2.6. LACHASSE--———

2.3. ACTIVITES INDUSTRIELLES

2.3.1. EXPLOITATIONS ET INDUSTRIES FORESTIERES ——"

li

2.3.2. EXTRACTION MINIÈRE
2.3.3. PROJET DE DEVELOPPEMENT
2.4. LES INFRASTRUCTURES -
2.4.1. L'HABITAT
2.4.2.
243.
2.4.4. EDUCATION
2.4.5. POINTS D'EAU --
2.4.6.  ELECTRIFICATION
2.4.7. COMMERCE

3. ETAT DE LA FORET

3.1. HISTORIQUE DE LA FORET--—
3.1.1. ORIGINE DE LA FORET ——
3.1.2. PERTURBATIONS NATURELLES OÙ HUMAINES TT
3.1.3. TRAVAUX FORESTIERS ANTERIEURS- nianairennere
3.2. SYNTHESE DES RESULTATS DE L'INVENTAIRE D'AMENAGEMENT
3.2.1.  CONTENANCE-—-—-
3.2.2.  EFFECTIFS
3.2.3. STRUCTURES DIAMETRIQUES
3.2.4. CONTENU
3.1.  PRODUCTIVITE DE LA FORET—----—
3.1.1.  ACCROISSEMENTS —
3.1.2. MORTALITE
3.1.3.  DEGATS D'EXPLOITATION -

4. AMENAGEMENT PROPOSE

4.1. OBJECTIFS D'AMENAGEMENT ASSIGNES A LA FORET
4.2.  AFFECTATION DES TERRES ET DROITS D'USAGE
4.2.1.  AFFECTATION DES TERRES
4.2.2.  LASERIE DE PRODUCTION
4.2.3.  LASERIE DE PROTECTION
4.2.4. LA SERIE AGRO FORESTIERE
4.2.5. DROITS D'USAGE-——— -

4.3. AMENAGEMENT DE LA SERIE DE PRODUCTION -----—--"-"
4.3.1. ESSENCES SQUMISES À L'AMENAGEMENT "000000

432. LES ESSENCES FAIBLEMENT REPRESENTEES ET PROSCRITES DE L'EXPLOITATION TT 52
43,3. ESSENCES RETENUES POUR LE CALCUL DE LA POSSIBILITE 52
4.3.4. TAUX DE RECONSTITUTION ET DETERMINATION DES DIAMETRES D'AMENAGEMENT (D
4.3.5. POSSIBILITE FORESTIERE f
4,36. SIMULATION DE LA PRODUCTION NETTE ET COMMERCIALE
LA PRODUCTION NETTE EST OBTENUE EN ADDITIONNANT LA POSSIBILITE FORESTIERE AVELL
ESSENCES PRINCIPALES AUTORISEES A L'EXPLOITATION, TOUT EN EXCLUANT LE BONUS.
LE TABLEAU 21 CI-APRES.-

ee 59

4.3.7. PARCELLAIRE / BLOCS D'AMENAGEMENT —-
438. UNITES FORESTIERES D'EXPLOITATION (UFE) ET ASSIETTES ANNUFLLES DE COUPE (ao)
4.3.9. PROGRAMME D'INTERVENTION SYLVICOLE
43.10. REGIME SYLVICOLE DES ESSENCES SPECIALES —
4.4, EXPLOITATION A FAIBLE IMPACT -=-
4.5. PROGRAMME DE PROTECTION DE L'ENVIRONNEMEN
4.5.1. PROTECTION CONTRE L'EROSION -

4.5.2. PROTECTION CONTRE LE FEU --
4,5.3, PROTECTION CONTRE LES INSECTES ET MALADIES —
4.5.4. PROTECTION CONTRE LES ENVAHISSEMENTS DE LA POPULATION -
4.5.5. PROTECTION CONTRE LA POLLUTION -
4.5.6. PROTECTION DE LA FAUNE
45.7. DISPOSITIF DE SURVEILLANCE ET DE CONTROLE -—
4.6. AUTRES AMENAGEMENTS
46.1. MISE EN PLACE D'UNE STRUCTURE DE SUIVI DU PLAN D'AMENAGEMENT -
4.6.2. MATERIALISATION DES LIMITES DE L'UFA -
4.6.3. MISE EN PLACE DU RESEAU ROUTIER-—-
4.6.4. STRUCTURE D'ACCUEIL DU PUBLIC ———
4.6.5. LE CAMPEMENT -

4.6.6. MESURES DE CONSERVATION DU POTENTIEL HALIEUTICO-CYNEGETIQUE:
4.6.7. PROMOTION ET GESTION DES PRODUITS NON LIGNEUX "7
4.6.8. MESURES POUR HARMONISER LES ACTIVITES DE LA POPULATION AVEC LES OBJECTIFS D'AMENAGEMENT

4.7. ACTIVITES DE RECHERCHE —

5. PARTICIPATION DES POPULATIONS A L'AMENAGEMENT

5.1. CADRE ORGANISATIONNEL ET RELATIONNEL : COMITES PAYSANS FORET
5.2. Moss D’INTERVENTION DES POPULATIONS DANS LA FORET
5.2.1. PARTICIPATION GRATUITE -
5.2.2. PARTICIPATION REMUNEREE
5.3. EVOLUTION DES RELATIONS POPULATIONS-FORET —-----
5.3.1. RETOMBEES DIRECTES —-
5.3.2. RETOMBEES INDIRECTES

5.3.3. MECANISMES DE RESOLUTION DES CONFLITS
5.4, PARTICIPATION DES POPULATIONS DANS L'AMENAGEMENT D LA FORET
5.4.1. REUNION DE CONCERTATION --——----—
5.4.2. ACCOMPAGNEMENT--—

6. PLAN DE GESTION QUINQUENNAL ET PLAN ANNUEL D'OPERATION

6.1. PLAN DE GESTION QUINQUENNAIL -
6.2. PLAN ANNUEL D'OPERATION -—

7. DUREE, REVISION ET SUIVI DU PLAN D'AMENAGEMENT

7.1. DUREE ET REVISION DU PLAN----

7.2. SUIVI DE L'AMENAGEMENT -

8. BILAN ECONOMIQUE:

8.1. LES DEPENSES-
8.1.1. LES COUTS D'AMENAGEMENT DE LA FORET-
8.1.2. LES COUTS DE L'INVENTAIRE D'EXPLOITATION
8.1.3. LES COUTS DE L'EXPLOITATION --—
8.1.4. LES COUTS DE TRAITEMENTS SYLVICOLES
8.1.5. LES COUTS DE SURVEILLANCE --—
8.1.6. LES COUTS DE LA RECHERCHE ----"—
81.7. APPUI AU FONCTIONNEMENT DES COMITES & PAYSANS-FORETS »
8.1.8.  COUTS DE TRANSPORT
8.2. LES REVENUS-—
8.3. SYNTHESE ET CONCLUSION

ANNEXES ---

LISTE DES FIGURES — LL

Figure 1 : Diagramme ombrothermique de la zone de l'UFA 10 040.
Figure 2 : Représentativité des dix premières essences exploitables. ”
Figure 3 : Distribution générale des effectifs essences principales inventoriées par classe de diamètre toutes strates

confondues ….
Figure 4 : Structure diamétrique des principales essences

LISTE DES TABLEA

Tableau 1 : Composition spécifique de l’'UFA durant le comptage
Tableau 2 : Répartition de la population par sexe, village et Arrondissement.
Tableau 3 : Répartition des personnes vivant dans les ménages par classes d'âge …
Tableau 4 : Répartition des villages riverains de l’UFA 10 040 par canton et par Arrondissemen
Tableau 5 : Liste des principales associations par village …
Tableau 6 : Liste des principales religions rencontrées dans les villages riverains de l'UFA 10 040.
Tableau 7 : Liste des espèces végétales utilisées pour la médecine traditionnelle.
Tableau 8: Listes des strates forestières sondées …

Tableau 9 : Table de peuplement des essences principales toutes strates forestières confondues. …
Tableau 10 : Table de stock des essences principales toutes strates forestières confondues.
Tableau 11 : Accroissements annuels moyens des essences principales …
Tableau 12 : Superficie des différentes séries identifiées dans F'UFA 10 040
Tableau 13 : Conduite des activités par affectation à l'intérieur de l'UFA 10 040 …
Tableau 14 : Table de peuplement de la série de production... .
Tableau 15 : Distribution des effectifs des essences principales inventoriées par classe de diamètre pour la série de production. 46
Tableau 16 : Table de Stock de la série de production.
Tableau 17 : Distribution des volumes des essences principales inventoriées par cl

de
production

Tableau 18 : Essences interdites à l'exploitation pendant la première rotation
Tableau 19 : Liste des essences principales retenues pour le calcul de la possibilité
Tableau 20 : Essences complémentaires TOP 50.. pans
Tableau 21 : Taux de reconstitution obtenus à partir des DME administratifs .
Tableau 22 : Remontée des DME.

Tableau 23 : DME/AME par essence principale retenue
Tableau 24 : Calcul de la possibilité de la série de production …
Tableau 25 : Volume des essences complémentaires du top 50...
Tableau 26 : Calcul de la production nette (essences principales et Top 50)

Tableau 27 : Production nette par hectare et par strate forestière productive.
Tableau 28 : Contenances et contenus des Unités Forestières d'Exploitation (UFE)
Tableau 29 : Contenance des assiettes de coupe de la réserve.

Tableau 30 : Evaluation des dépenses d'exploitation et de transport.
Tableau 31 : Synthèse des autres dépenses...
Tableau 32 : Evaluation des revenus de l'exploitation de l'UFA
Tableau 33 : Bilan financier de l'aménagement de l’UFA

LISTE

Carte 1:
Carte 2 :
Carte 3:
Carte 4:
Carte 5 :
Carte 6:
Carte 7:
Carte 8:

LISTE

DES CARTES

Localisation de l’UFA 10 040... 4
Situation de l'UFA 10 040sur les feuillets topographiques.
Réseau hydrographique de l'UFA 10 040...
Stratification forestière de l’UFA 10 040...
Situation des affectations de J'UFA 10 040
Division de l’'UFA 10 040 en UFE....
Subdivision de l'UFA 10-040 en assiettes annuelles de coupe
Planification du réseau routier de l’UFA 10 040...

DES ANNEXES

SIGLES ET ABREVIATIONS

AAC: Assiette annuelle de coupe

AAM : Accroissement annuel moyen

APEC: Association pour l’autopromotion des peuples de l'Est
Cameroun

AP: Aire protégée

BIP : Budget public d'investissement

BIT: Bureau international du travail

GRACOVIR : Bureau d'Etudes de Diagnostics et de Prospection

CIRAD FORET : Centre de coopération internationale en recherche
agronomique pour le développement, Département
forestier

DHP : Diamètre à hauteur poitrine

DME : Diamètre minimum d’exploitabilité

DME/ADM : Diamètre minimum d’exploitabilité administration

DME/AME : Diamètre minimum d’exploitabilité aménagement

EIE : Etude d'impact sur l’environnement

EPC : Eglise Presbytérienne Camerounaise

FCFA : Franc de la Compagnie Financière Africaine

GIC: Groupe d'initiative communautaire

IGN : Institut géographique national

FOB : Free on Board

IRAD : Institut de la recherche agricole pour le développement

MINEE : Ministère de l'Environnement et des Forêts

ONADEF : Office national de développement des forêts

ONF! : Office national des forêts international

ONG : Organisation non gouvernementale

PAM: Programme alimentaire mondial

PFC: Projet de foresterie Communautaire

PENL : Produit forestier non ligneux

RFA : Redevance forestière annuelle

SEBC : Société d'exploitation des bois du Cameroun

SNV : Organisation Néerlandaise de développement

TIAMA : Traitement des inventaires appliqué à la modélisation des
aménagements (logiciel)

UFA : Unité forestière d'aménagement

UFE : Unité forestière d'exploitation

UICN : Union internationale pour la conservation de la nature

UNICEF : Union des nations unies pour l’enfance

Ha: Hectare

Km : Kilomètre

Km : Kilomètre carré

m: Mètre

M Mètre carré

Cm: Centimètre

Mm : Millimètre

Degré

INTRODUCTION _

Depuis plus de deux décennies, le Gouvernement du Cameroun s’est engagé dans de
profondes réformes de son secteur forestier. Parmi ces réformes figurent en bonne place
l'élaboration et l'adoption d'une nouvelle politique et d’une nouvelle loi forestières. La loi 94/01
du 20 janvier 1994 porte régime des forêts, de la faune et de la pêche. Cette loi, centrée sur la
gestion conservatoire des ressources forestières et la transparence dans l'attribution des titres
d'exploitation forestière, consacre deux domaines forestiers : le domaine permanent et le
domaine non permanent ou à vocations multiples.

Le domaine permanent est constitué des forêts destinées uniquement aux activités
forestières alors que le domaine non permanent est celui qui peut recevoir d’autres affectations
autres que forestières (agriculture, exploitation minière, urbanisation ...)

Parmi les forêts du domaine forestier permanent, se trouvent les unités forestières
d'aménagement (UFA). Selon la loi, la gestion des UFA se fait suivant un plan d'aménagement
approuvé par l'administration.

L'UFA 10 040 est située dans la Région de l'Est, Département du Haut Nyong, à cheval entre
les Arrondissements de Lomié et du Dja. Précédemment attribuée à la société Transformation
Tropicale du Sud (TTS), elle a été transférée à la société DINO et FILS. Un premier plan
d'aménagement a été élaboré en 2010 et après le Transfert, la société DINO et Fils a décidé de
réviser ce plan d'aménagement. C'est ainsi qu’elle s’est attachée les services de la société
GRACOVIR, agréée aux inventaires forestiers.

Le présent plan d'aménagement a été élaboré sur la base du canevas officiel et des
résultats de l'inventaire d'aménagement, de l'inventaire de faunique, de l'étude socio-
économique. Il s'articule autour de 11 points, à savoir :

L'introduction ;

Les Caractéristiques biophysiques de la forêt ;
L'environnement socio-économique ;

L'état de la forêt ;

L'aménagement proposé ;

La participation des populations à l'aménagement ;

Le plan de gestion quinquennal et plan annuel d'opération ;
La durée et révision du plan d'aménagement ;

Le bilan économique et financier.

œuNnupunREo

ARANTUR

DE LA FORET

11. Informations administratives
11.1. Nom, situation administrative

Le présent plan d'aménagement concerne l'unité forestière d'aménagement (UFA) 10 040.
Cette UFA se trouve à cheval entre les Arrondissements de Lomié et du Dja, dans le Département
du Haut Nyong, Région de l'Est (carte 1). Elle a été transférée à la société DINO & Fils par Décision

1.12. Superficie

L'Unité Forestière d'Aménagement (UFA) 10 040 couvre officiellement une superficie de
79 579 ha. Les opérations de classement effectuées en vue de son incorporation dans le domaine
privé de l'Etat ont permis d'affiner sa superficie qui est estimé sur planimétrie ArcGIS à 80 057

ha.

Carte 1 : Localisation de l’'UFA 10 040

50000 sage 10000 30000 220000

LEGENDE
Le çoûre dau
Forêts dé producti

320000

T
570000

1.1.3. Situation géographique et limites de l'UFA

Géographiquement, l'UFA 10 040 est repérable sur les feuillets cartographiques au
1/200 000e ISH Medoum et Abongmbang NA- 33- XXI. Cette UFA est délimitée comme suit :

Le point de base À est situé à la confluence des rivières Djimbwé et Mpouop.

Au Nord:

Du point À, suivre la rivière Mpouop en amont sur une distance de 2 Km pour
atteindre le point B, situé à sa confluence avec un affluent non dénommé ;
Du point B, suivre cet affluent sur une distance de 22 Km pour atteindre le point C;

A l'Ouest :

Du point C, suivre une droite de gisement 216 degrés sur une distance de 7 Km pour
atteindre le point D;

Du point D, suivre une droite de gisement 158 degrés sur une distance de 4,42 Km
pour atteindre le point E ;

Du point E, suivre une droite de gisement 179 degrés sur une distance de 3,7 Km pour
atteindre le point F;

Du point F, suivre une droite de gisement 158 degrés sur une distance de 3,8 Km pour
atteindre le point G;

Du point G, suivre une droite de gisement 194 degrés sur une distance de 3,7 Km pour
atteindre le point H ;

Au Sud :

Du point H, suivre une droite de gisement 142 degrés sur une distance de 1,6 Km pour
atteindre le point [, situé sur un cours d’eau ;

Du point |, suivre une droite de gisement 66 degrés sur une distance de 3,6 Km pour
atteindre le point J situé sur un cours d'eau non dénommé

Du point J, suivre ce cours d'eau en aval sur 1 Km pour atteindre sa confluence avec
un autre cours d’eau non dénommé, puis ce cours d’eau en aval sur une distance de 4
Km pour atteindre le point K situé sur sa confluence avec un cours d’eau non
dénommé ;

Du point K, suivre une droite de gisement 128 degrés sur une distance de 3 Km pour
atteindre le point L situé sur un cours d’eau non dénommé ; £

Du point L, suivre ce cours d’eau en aval sur une distance de 1 Km ga arindre le
point M situé sur sa confluence avec deux cours d'eau no dénommé; ke

Du point M, suivre une droite de gisement 139 degré ne distarice.de 1,4 Km

pour atteindre le point N situé sur un cours d’eau n0:

ommé ;:

° Du point N, suivre ce cours d’eau en aval sur une distance de 3,3 Km pour atteindre sa
confluence avec un cours d’eau non dénommé affluent de Mbouop d’où le point O;

e Du point O, suivre en aval ce cours d’eau non dénommé sur une distance de 26 Km
pour atteindre le point P situé à sa confluence avec Mbouop ;

A l'Est :

° Du point P, suivre la rivière Mpouop en amont pour retrouver le point À dit de base.

Carte 2 : Situation de l'UFA 10 040sur les feuillets topographiques

380000 s90000 490000 210000 420000 430000

420000

1.2. Facteurs écologiques
1.21. Topographie

L'examen de la carte topographique au 1/200 000 et l’analy:
révèlent que le massif forestier est peu perturbé. La zone, fait
Camerounais a un relief relativement plat mais, perturbé pa F’éndrol
des vallons moyennement encaissés. Les altitudes moyennes 56 fitueñt en gé
500 — 800 mètres. FE

e layonnage
pläteau Sud
ites collines et
ldans la plage

1.2.2. Climat

Le climat de la région où est située l'UFA 10 040 est du type équatorial classique caractérisé
par l'alternance des saisons sèches et des saisons pluvieuses. On distingue ainsi quatre saisons

réparties comme suit :

° De mi-novembre à mi-mars : grande saison sèche ;
e De mi-mars à mi-juin : petite saison de pluies ;
: ° De mi-juin à mi-août : petite saison sèche ;

° De mi-août à mi-novembre : grande saison de pluies.

250 ES sens
200
£
GS
- & 150
£
£
æ 100
&
50
o tie. PA ss ;
_ Jan Févr. Mars Avril Mai Juin juil. Août Sept. Oct. Nov. Déc.
Mois
ss Pm (mm) mg T (°C)

Figure 1 : Diagramme ombrothermique de la zone de l’UFA 10 040

Les relevés climatologiques de la zone montrent que :

120

Température

e La température moyenne annuelle est d'environ 24°C avec une faible amplitude

thermique de 2°C à 3°C;

e Les moyennes thermiques mensuelles varient de 21,94°C mois de juillet à 24,56°C au

mois de Janvier : la hauteur d'eau moyenne annuelle est de 1471,78 mm;

e Les mois les plus pluvieux sont Octobre (250,96 mm) et Septembre (190,46 mm) ;

* Les mois les plus secs sont Janvier (19,94 mm) et Février (24,86 mm);

°__L’humidité relative de l'air est en moyenne de 80 %. : f) à 2
\

1.2.3. Géologie et pédologie

Sur le plan géologique, la zon
principalement de micaschistes et de migmatites. Ce subs
À

formations ferralitiques qui constituent les sols les plus répandus, même s'il est vrai que les sols
hydromorphes ne passent pas totalement inaperçus dans les dépressions.

Les sols ferralitiques sont les endroits où il y a eu minéralisation complète des matériaux
primaires et qui sont riches en géothite et pauvres en gypsier notamment l'argile de type
kaolinite. Dans la zone de l’UFA 10.040, les sols ferralitiques rencontrés sont jaunes et rouges
imbriqués. Ces sols appauvris ou lessivés (c'est-à-dire qu'il y a eu enlèvement de l'argile de
l'horizon À et son accumulation dans l’horizon B) sont pauvres en matière organique du fait d’une
forte minéralisation.

Les sols hydromorphes rencontrés dans les bas-fonds et dans les marécages résultent de
l’action, sur une roche mère quelconque, de la nappe phréatique pendant toute une partie de
l’année. De cette action, il y a formation d’un gley associé à la matière organique décomposée
ou peu décomposée. Ces sols sont fertiles.

1.2.4. Hydrographie

Le réseau hydrographique l'UFA 10 040fait partie du bassin versant du Congo. Il est très
dense et constitué de petits cours d’eau se jetant pour la plupart dans la rivière Dja.

Carte 3 : Réseau hydrographique de l'UFA 10 040

T
azouoo

1.2.5. Végétation

La zone de Lomié se trouve dans la forêt dense semi-décidue caractérisée par la
prédominance des sterculiacées et des ulmacées. Cette forêt connait une grande influence
humaine en raison de la présence de plusieurs acteurs. On y rencontre néanmoins des formations
forestières sur sol ferme, des marécages inondés temporairement autour des petits cours d’eau
qui se trouvent à l'intérieur de l'UFA.

Dans cette forêt, on rencontre des espèces à grande valeur économique et les plus
représentées sont entre autres le Sapelli (Entandrophragma cylindricum), le fraké (Terminalia
superba), l’ayous (Triplochyton scleroxylon), l’emien (Alstonia boonei), le tali (Erythrofleum
ivorense), le bété (Mansonia altissima), l’Assamela/Afrormosia (Pericopsis elata) le diana Z (Celtis
zenkeri), le dabéma (Piptadeniastrum africanum), le padouk rouge (Pterocarpus soyauxii),
leyong (Eribroma oblongum), le fromager (Ceiba pentandra), le bahia (Mitragyna ciliata),
l’Eveuss (Klainedoxa gabonensis) et l’Andok ngoé (Irvingia grandifolia)...

1.2.6. Faune

L'UFA 10 040 possède un potentiel faunique important de par sa proximité avec la réserve
de biosphère du Dja. On y trouve des espèces menacées (éléphants, gorilles, chimpanzés,
bongos, buffles, pangolins géants, oryctéropes ….), ainsi que des oiseaux et des reptiles.

Le tableau suivant présente une liste des espèces de petits moyens et grands mammifères
identifié dans la l’UFA lors de l'inventaire d'aménagement.

Tableau 1 : Composition spécifique de l'UFA durant le comptage

Artiodactyles Cephalophus monticola
Céphalophes roux*
Suidae**
Tragelaphus spekei
Tragelaphus euriceros
Cephalophus sylvicultor
Hyemoschus aquaticus

Céphalophe bleu
Céphalophe roux
Suidae

Sitatunga

Bongo

Céphalophe à dos jaune
Chevrotain aquatique

Syncerus caffer nanus Buffle nain

Proboscidiens Loxodonta africana cyclotis Eléphant de forêt

Mustelidae Aonyx congica Loutre

Primates Colobus quereza Magistrat
Cercopithecus nictitans Hocheur

Cercocebus albigena
Cercocebus galeritus
Cercopithecus neglectus
Cercopithecus pogonias
Cercopithecus cephus
Myopithecus talapoin
Gorilla gorilla gorilla
Pan t. troglodytes

Cercocèbe à joues grises
cercocèbe agile
Cercopithèque de brazza
Pogonias

Moustac

Talapoin

Pholidotes Manis gigantea
Manis tricuspis

Gorilleé\  T
CT.

Chimbanté {C.

--Pangolih/géant

Source : Rapport inventaire d'aménagement (GRACOVIR, 2015) Es {

2. L'ENVIRONNEMENT SOCIO-ECONOMIQUE

Les informations présentées dans ce chapitre proviennent principalement du rapport de
l'étude socio-économique des populations riveraines de l’UFA 10 040 réalisée par GRACOVIR.

L'UFA 10040 compte 20 villages riverains. Dix (10) villages sont situés dans
l’Arrondissement de Lomié et 10 autres dans l’Arrondissement du Dja.

2.1. Caractéristiques démographiques
2.1.1. Description de la population
2.1.1.1. Taille de la population

La zone riveraine de l'UFA 10 040 comprend une population locale estimée à 6 706
habitants, soit 4 573 (68%) dans l’Arrondissement du Dja et 2 133 (32%) dans l’Arrondissement
de Lomié. Cette population, répartie par sexe, et ration est évaluée à 3217 (47,97%) d'hommes
et 3489 (52,03%) de femmes.

Six villages comptent plus de 500 habitants : Mindourou, Bedoumo, Tonkla, Medjoh,
Mayang et Zoulabot. La population de la ville de Mindourou compte pour près de 16% (soit 1059
habitants) de la population totale riveraine. La plupart des villages sont habités par les Bantous
et les Baka (Malene, Mindourou, Nemeyong, Bedoumo, Medjoh, Djoukloussou, Mpane Ditsiep,
Mang Nzime, Zoulabot 1, Mang Kako et Ngola). Les Baka sont en général minoritaires par rapport
à la population Bantou.

La taille moyenne des ménages est estimée 7 personnes par ménage dont 04 de sexe
féminin et 03 de sexe masculin.

Tableau 2 : Répartition de la population par sexe, village et Arrondissement

N° Village Hommes adulte Femmes adultes Population totale Ethnie principale
= Nbre 1% Nbre 1% Nbre %
H Arrondissement du Dja :

1 Nemeyong 46 1 11... 86 1 Ndjem
12 Ampel 191 6 ER 420 6 Badjoue
3 Bedoumo 282 9 9 598 9 Ndjem
4 | Malene 177 6 5 361 5 | Ndjem
5 Tonkla } 247 8 L 8 511 8 _Badjoue
6 Medjoh : 275 19 18 557 8 Badjoue
7 Mindourou _ : 469 15 17 1059 : 16 Ndjem
8 Mayang 249 8 8 521 8 | Ndjem_
9. Dioula 157 5 15 323 5 | Badjoue
10 nkoul 61 2 2 1 197 2 : Badjoue

Stotal 2154 67 2419 69 4573 68
n Arrondissement de Lomié LL
111 MangNzime 37 1 36 ii 73 1 Nzime
12 Mpane 109 3 ; 99 3
__. Kobera ui î
13 Achip__ 45 1 59 2
14 Kongo 246 8 235 IT
15 | Ngola : 198 6 201 T6
16  Douessue | 51 2 55 2.

17 | Mpane EE 1 44 1 78 d Nzime
Ditsiep

Zoulabot1 248 8 252 7 500 7 Nzime

| Mang Kako | 55 LE 39 it 194 IT. Ko
Djoukloussou 45 1 150 1 95 1 | Nzime
S-total 1063 33 1070 El 2133 32 :

Total 3217 100 3489 100 6706 100

2.1.1.2. Répartition de la population par classe d'âge

Les 128 ménages enquêtés totalisent 793 personnes, soit en moyenne 6,2 personnes par
ménage. Cela représente un taux d’échantillonnage de 13,8% (128 ménages sur les 930 ménages
cibles que compte la zone riveraine). Le tableau ci-après donne un aperçu de la répartition des
personnes par classes d'âge dans la zone riveraine.

Tableau 3 : Répartition des personnes vivant dans les ménages par classes d'âge

Classe d'âge Sexe féminin Sexe masculin Total
05 COS 72 147
6-10 : 69 . 49 118
1145 51 38 89
16-20 ; 39 50 89
21-25 4 30 72
_26-30 h 25 28 53
31-35 24 14 38
36-40 20 5 L 45
41-45 15 15 30
46-50 15 24 39
51-55 0 13 1 24
9 11 20
7 2 19
i7 13 10
É 1 3
13 1 4
1. 12 LE
417 376 793

2.1.2. Caractéristiques coutumières
2.1.2.1. Occupation du territoire

Le mode d’appropriation du territoire dans la région est traditionnel (droit de la hache,
droit de sang). C'est-à-dire que les terres appartiennent au premier occupant et à ses
descendants.

Pour ce qui est des halogènes, cela nécessite une autorisation du propriétaire de l’espace,
ou des chefs de famille par consensus. On note également d’autres modes d’appropriation des
territoires par achat, mariage, dons et legs.

2.1.2.2. Litiges fonciers

ls se rapportent essentiellement aux conflits relat
disputes des jachères et sur les parties des cours d'eau. Cés
famille en présence des chefs et des notables. Mais le problème peut être porté

intérieur de la
attention des

autorités compétentes (Sous-préfet …) dans le cas où une solution à l'amiable n’a pas été trouvée
au sein de la famille.

2.1.2.3. Organisations et institutions locales

Les organisations qui ont été recensées dans les villages riverains de l’UFA 10 040 sont
classées en trois groupes :

e Les organisations traditionnelles ;
+ Les organisations politiques ;

e _Les organisations sociales.

2.1.2.3.1. Organisations traditionnelles

La zone riveraine de l’'UFA 10040 compte 20 villages riverains. L'organisation
traditionnelle est basée sur le système de chefferie.

A la tête de chaque village bantou de la zone, se trouve un chef de 3ème degré. Celui-ci,
selon les villages, est assisté de 2 à 4 sous-chefs représentant les clans que compte le village.
Chaque chefferie de 3ème degré dépend d’une chefferie de 2ème degré (Canton) ou de 1er degré
(Groupement). Dans la zone riveraine de l’UFA 10 040, il existe trois cantons :

e Le canton Nzime Est, composé de 14 villages dont 10 sont riverains de l’UFA 10 040.
Son chef-lieu est situé à Zoulabot 1 ;

e _Le canton Ndjem, dont le chef-lieu se trouve à Mindourou. Ce canton compte 05
villages riverains ;

e _Le canton Badjoue qui compte 05 villages avec pour chef-lieu Tonkla.

Chaque chefferie de 2ème ou de 3ème degré est dirigée par un chef descendant du clan
fondateur du village. La succession à la chefferie se fait de père en fils.

Le chef du village incarne le pouvoir administratif, politique et judiciaire de sa localité. En
effet, les pouvoirs du chef de village incluent entre autres :

e Assister les autorités administratives dans l'encadrement des populations ;

° Transmettre les instructions des autorités administratives aux populations et veiller à
leur application ;

e Participer au respect des lois et au maintien de l'ordre ;

e _Assumer toutes les autres missions assignées par l’autorité administrative locale.

N° Village Types de chefferie Arrondissement
il Malene 3ème
2. Bedoumo 3ème
3 Mayang 3ème
4 Mindourou | 1er
É Nemeyong | 3ème

Badjoue ja

Badjoue : Dja L
. Badjoue Dja
: Badjoue Dja
H ula . Badjoue Dja
: 11 Djougloussou : Nzime Est" : Lomié
12 Mang . | Nzime Est Lomié
13 Mang Nzime | Nzime Est ; Lomié
14 Mpane Kobera | Nzime Est Lomié .
45. Mpane Ditsiep : Nzime Est Lomié
16 Zoulaboti L Nzime Est
17 Ngola _ . ! 3ème Nzime Est LL
18 Douessue Nzime Est Lomié
19 Achip. Nzime Est _  Lomié
20 Kongo Nzime Est Lomié

Les campements pygmées, villages satellites, dépendent des chefferies bantoues.

Les sociétés Ndjem, Badjoue, Nzime, Kako et dans une moindre mesure la société Baka sont
traditionnellement basées sur un système de filiation patrilinéaire strict.

Chaque ethnie (Ndjem, Badjoue, Nzime, Kako, Baka) est subdivisée en grandes familles
ou clans. Un clan est un ensemble de familles assez élargies liées par le sang (père, mère, enfants,
oncle, tantes, grands-parents...).

Chaque ménage a à sa tête, un chef de ménage appelé chef de famille qui est l'époux d’une
ou de plusieurs femmes et père de nombreux enfants. Le père de famille peut aussi avoir à sa
charge sa mère si elle est veuve, ses plus jeunes frères et sœurs.

Le chef de ménage est responsable du bien-être de sa famille. C’est lui qui prend les
décisions importantes engageant la vie du foyer, accepte le mariage de ses enfants. Il s'occupe
des travaux de défrichement des champs, des activités de pêche ou de chasse. Il règle les
éventuels conflits pouvant naître au sein de la famille. L'épouse, quant à elle, s'occupe de la
nutrition de la famille et de ses enfants. Elle assure le fonctionnement de la maisonnée, cultive
les champs, ramasse le bois mort pour le feu, puise l’eau et occasionnellement, va à la pêche de
saison sèche avec un groupe de femmes ou en compagnie de son mari.

2.1.2.3.2. Organisation politique
Le parti politique dominant dans la zone est le Rassemblement Démocratique du Peuple
Camerounais (RDPC). On note également la présence d’autres partis politiques notamment

l'Union Nationale pour la Démocratie et le Progrès (UNDP).

A
2.1.2.4. Organisations sociales h

Les villages riverains sont caractérisés par une is/Éssclative inteñé ar il existe dans la
plupart des villages riverains, des associations de diverses, natures. Ceret ci peuvent être

regroupées en deux catégories : les associations infor jèlles et les associatit lé alisées (GIC).
p. mé ions lég
6

Les associations informelles (groupes mixtes ou non) mènent des activités telles que les
tontines, l’épargne/crédit ou l'entraide entre les membres pour les travaux champêtres. Ces
associations sont de loin les plus nombreuses. On rencontre 1 à 4 associations par village.

Les associations et Groupes d'initiative Commune (GIC) légalisés auprès des
administrations compétentes (Préfecture du Haut Nyong à Abong Mbang pour les organisations
à caractère associatif, service régional des sociétés coopératives et des groupes d'initiative
commune à Bertoua pour les GIC) sont récents et peu nombreux. La plupart de ces structures ont
été créées dans le but d'obtenir et de gérer des forêts communautaires. Elles ont bénéficié de
l'appui des projets ou des ONG tels que le projet RIGCC, la SNV, OAPIDE, CIAD.

Tableau 5 : Liste des principales associations par village

Nom

| Village Domaine d'intervention Réalisations
Mayang Défi de mayang Appui au développement de Champs communautaires, aide
la communauté, lutte contre aux malades
la pauvreté
Nemeyong GIC Terre Promise Promotion de l'agriculture,  Procherie |
_. élevage porcin
| GIC Koa Epele Foresterie communautaire
Tonkla Kobeto_ Foresterie communautaire :
Essayons Création champs
communautaires Li
Mindourou GIC Ekom Développement local Obtention et gestion d’une forêt
communautaire
| Modèle Tontine_ Travaux en groupe
GIC Goabepah Travail en groupe |
Nkoul Rakouad Promotion agriculture,
L | L | élevage
Bedoumo Asnode Tontine
GIC Amical Promotion de l’agriculture, : Création bananeraie, création |
élevage et pisciculture : champs de maïs
Medjoh CFB5 Foresterie communautaire Construction des maisons
Albobaka Agriculture, pêche, chasse,
L _ tontine. :
| Dioula COBADI Acquisition d'une forêt Obtention et gestion d’une forêt
: | communautaire Le communautaire
Ampel Cœur uni Ampel Promotion de la forêt L

Hormis les associations de développement et à

| Ampam Amical

communautaire

Amélioration des conditions

de vie

Bananeraie,création d'un
champ de macabo

caractère économique, on rencontre

également au niveau des villages riverains de la zone, des associations sportives.

Les coutumes pratiquées par les populations locales varient sel
Chez les Nzimé par exemple, le mariage est exogamique-alôfs. AU

permis à l’intérieur d’une même famille.

traditionnelle visant à

à accompagner l'esprit du mo ‘dans J'au- delà, E

lesxgroupes ethniques.
\Sboke, le mariage est

problèmes dans la communauté, ils consultent le « mbowa » féticheur-voyant pouvant trouver
solution aux maux que rencontrent les populations.

Les Nzimé célèbrent la circoncision en organisant une semaine de danse et de rites au
village. Durant cette période, les circoncis ne mangent que de la viande ; les femmes âgées du
village s'occupent quotidiennement de leur repas.

Les Bakas quant à eux, pratiquent le « Djengui » qui est un rite mystique. Cette cérémonie,
qui se déroule une fois l’an, généralement au mois de novembre, est accompagnée de danses
traditionnelles au cours desquelles participent toute la population du campement (hommes,
femmes et enfants). Ce rite vise à assurer la protection et à pérenniser la tradition des peuples
Baka.

Les Bakas organisent également « l'Ebouma » qui est une danse traditionnelle célébrée à
l’occasion des funérailles, du retour des expéditions de chasse ou lors des retrouvailles en famille.

Un autre évènement culturel important chez les Bakas de la zone est le « Makondi », fête
traditionnelle célébrée deux fois par an avec un accoutrement particulier (haut en raphia et
pagne attaché autour des reins)

Trois arbres sont considérés comme sacrés par les populations riveraines de l'UFA 10 040,
le Bubinga (Guibourtia tessmani) ou arbre fétiche utilisé pour lutter contre les pratiques
occultes, le Fromager (ceiba pentandra) sous lequel est généralement enterré le fondateur de
chaque village Nzimé et le Dabema (piptadeniasrtrum africanum) où sont enterrés les guérisseurs
pour que l'esprit du défunt se transmette de générations en générations.

Par ailleurs, la consommation de certains animaux est interdite aux femmes en age de
procréer. C'est le cas du chimpanzé (mbah), magistrat, panthère (nkui), singe des marécages
{powo)}, serpent boa {ntiba), loutre (lodoh ou eboh), potamochère (nkoh).

2.1.2.4.1. Religion

La zone est fortement christianisée. Dans chaque village, il existe au moins un lieu de
culte. Les deux principales congrégations religieuses représentées sont : l'église catholique et
l'église presbytérienne camerounaise (EPC). On estime à 30% le nombre d’adeptes de la mission
catholique, à 25% ceux de l'EPC et à 20% ceux qui fréquentent d’autres congrégations religieuses
(témoins de jéhovah, vraie église de Dieu, eglise du 7ème jour, parole parlée, église apostolique,
Plein évangile, église pentecôtiste, Maranatha, Ministère des disciples de Jésus, Islam).

Tableau 6 : Liste des principales religions rencontrées dans les villages riverains de l’UFA 10 040

N° | Village Types de religion Chapelle Observations
1 Malene Catholique, EPC, parole parlée i …
Lo Islam : | Mosquée
2 Mayang | Témoins de jéhovah Salle du royaume des
RE, témoins de Jéhovah
Catholique, église du Tès/jour, plein
| __. évangile fn :
3 ! Mindourou Témoins de jéhovah Salle du royaume des

| témoins de Jéhovah

Pentecôtiste, catholique, EPC, église Oui
du 7ème jour, plein évangile

4 Nemeyong . Eglise apostolique l __ Oui L
5 Bedoumo EPC, catholique, pentecôtiste Oui rs
Témoins de jehovah Oui Salle du royaume des
Î nn : : témoins de Jéhovah
6 Tonkla Catholique, vrai église de Dieu __ Oui
[7 Ampel Pentecôtiste, catholique, EPC, Vraie Oui
| église de Dieu : : __i
! Témoins de jehovah Oui Salle du royaume des !
H Li —_ témoins de Jéhovah:
18 | Nkoul Témoins de jehovah Qui Salle du royaume des
_ | _ témoins de Jéhovah
Eglise  adventiste,  Pentecôtiste, Non Culte dans les maisons
- apostolique
9 1 Medjoh __: Catholique, vrai Non
10 Dioula | Catolique, vraie église de Dieu, EPC, Oui
: Maranatha .
Témoins de jehovah Oui alle du royaume des :
. : témoins de Jéhovah
— Cisam 7 Ou Mosquée
:11 _: Mang . Catholique, pentecôtiste Oui
12 Mang Nzime | Catholique, pentecôtiste Oui
13 Zoulabot 1 Catholique, EPC | Non
14 Kongo | Catholique, pentecôtiste, Ministère du Oui
disciple Jésus k . i
Islam : Oui : Mosquée
15 Ngola Catholique, Oui ….
Islam Non Prière dans les
: _ maisons
16 : Djougloussou Catholique Oui | Chapelle Christ
: … | Charles Louanga
i _..; EPC Lo Qui | Chapelle Ephèse
17 Mpane Kobera | EPC, catholique, Islam Oui Chapelle saint jean
… L Apôtre
EPC : Oui | Chapelle Galilée
: Le Islam . Oui Mosquée i
18 Mpane Ditsiep EPC, catholique, Islam Oui Culte au foyer
i. | communautaire
19 Douessue | EPC L Oui Sion de Douessue
| . Catholique, pentecôtiste Non .
20 Achip | Catholique Oui ! Chapelle Saint Marie
| EPC | Non

Les fidèles dont les religions n’ont pas de chapelle à eux, exercent leur culte dans les foyers
communautaires au niveau des villages ou dans les maisons. Il existe principalement dans la
plupart des villages des associations religieuses sous forme orale.

La forte influence des religions judéo-chrétienne n’a pas pour autant fait disparaître les
pratiques animistes, fétichistes ou de sorcellerie. Ces pratiques sont omniprésentes. Une bonne
tranche de la population (environ 15%) est animiste. Cette croyance est encore présente chez les
Baka comme chez leur voisins Bantous. Des rites (adoration. du Dieu « Edjengui » chez les Baka
ou le « Mbia Mbia », le « gbawa », l’« Essima » chéz les populations Bantous) sont souvent
organisés dans les villages. Chez les bakas, ces/danses sont, général lement organisées pour
l'accueil de leur Dieu « Edjengui » au village. Chez.l bantous, ‘ces danses sont organisées pour
les grandes cérémonies (deuil, funérailles, "+ ê

NC

En dépit de tout, le recours aux féticheurs et tradipraticiens dans la zone est courant. Les
malades pour la plupart sont expliquées par la sorcellerie. Les morts « naturelles » sont plütot
rares

2.1.3. Mobilité et migration

Depuis la création des villages, on n’observe plus de mouvements migratoires importants
chez les populations locales.

Les seuls déplacements de population constatés se résument à l'exode des jeunes à la
recherche d’un emploi en ville (Bertoua ; Abong-mbang, Yaoundé, Douala) ou vers les sociétés
forestières basées à Mindourou, Lomié ou Kagnol. De la même manière, certains jeunes vont
continuer leurs études dans les villes environnantes.

Les mouvements d'immigration sont assez rares. Les arrivées observées concernent
surtout les fonctionnaires et le personnel des sociétés forestières (Ingénieurie Forestière basée
à Messok, TIB à Zoadiba ou Kieffer à Nkoakom-Mayang).

On enregistre également le retour au village des retraités, des personnes ayant perdu leur
emploi en ville, des diplômés sans emploi ou des jeunes dont les parents n'arrivent plus à payer
la scolarité en ville.

Les populations locales pratiquent de manière saisonnière les activités de chasse ou de
pêche en installant des campements provisoires appelés « Medjus » en forêt. Leur séjour dans
ce cas dépasse rarement une semaine.

2.2. Activités de la population
Les activités de la population riveraine de V'UFA 10 040 se résument en :

° Activités traditionnelles (agriculture et élévage) ;

° Activités liées à la forêt (chasse, pêche, cueillette, ramassage) ;
© Artisanat;

e Activités de commerce.

2.2.1. Activités liées à la forêt

La forêt constitue pour les populations locales une importante source

d'approvisionnement pour les besoins tant alimentaires que médicinaux. Pour cela, elles
collectent régulièrement les produits forestiers non ligneux.

Les produits recherchés pour des besoins alimentaires sont de diverses nature : fruits, sève,
feuilles, racines, etc. les fruits couramment consommés proviennent des essences comme le
moabi (Baillonelle toxisperma), le manguier sauvage {irvingi “gäbonensis), l'essesang
(Ricinodendron heudelotti), le noisetier (Cola edulis), le b Kola (Ga fa kola), le corossolier

sauvage (Anonidium manix). D'autres produits de la forêt tels la-sève de palmier, le miel, les
champignons, les diverses variétés d'ignames (Discorea' mangenotiana,, D.minutiflora,

D.bulbiferma), les termites, l’escargot de forêt (Achina sp), sont également d’un grand intérêt
pour les populations.

Les populations riveraines de l'UFA 10 040 utilisent régulièrement les plantes pour soigner
leurs maladies (tableau 3). Seuls les cas d’affections récidivantes ou de besoin de chirurgie
conduisent les patients vers les centres hospitaliers.

Par ailleurs les perches sont recherchées pour la construction des maisons (poteaux de
soutien, planches...) et les feuilles de raphia (tissées en nattes) servent de matériaux de
couverture pour les toits des cases. Le rotin est abondamment utilisé par l'artisanat (fabrication
des chaises, ustensiles de cuisine, paniers, etc...)

De manière générale, les produits collectés en forêt sont presque les mêmes dans tous les
villages. Si pour les Nzimé, la collecte des produits forestiers est d’une importance relative et
beaucoup plus saisonnière, pour les Bakas, c’est une activité quotidienne à travers laquelle ils
obtiennent la quasi-totalité de leur alimentation.

Tableau 7 : Liste des espèces végétales utilisées pour la médecine traditionnelle

Nom scientifique Nom commun | Nom Baka Nom Nzimé Partie Maladie traitée
L i utilisée
| Irvingia gabonensis Mangue Onoua Pekié Ecorce, Tuberculose,
sauvage racine dysenterie,
courbatures
Î ji. LL … : lombalgique
Baillonella Moabi Mabe Odjoh Ecorce, Hernie étranglée, mal
toxisperma ne L de dos, mal des dents
| Extandrophragma Sapelli Mboyo Ossié ; Ecorce, Plaie, mal de dos
cylindricum L - - Al
Guidourtia Bubinga Médi Ebokoan Ecorce, Sorcellerie, mauvais :
_tessmannii | sort
Alstonia bonei Emien } Gouga Lomo Ecorce, Paludisme, mal de
| L … > À ventre (vers)
: Detarim Mambodé Mbiri Boh | Ecorce, Galle, rhumatisme,
macrocarpum racine traitement des seins,
_ et ui A grippe_ du
Pterocarpus soyauxii : Padouk rouge Nguele Timé Ecorce, Purification du sang,
: » | …. amibiase
Gambeya lacourtina : Abam Bambu Obom | Ecorce, Mal de dos
Petersianthus Abalé Bosso Biyh | Ecorce, Grippe
macrocarpus LL C1 :
Terminalia superba | Fraqué Ngolu | olène : Mauvais lait des
: L . femmes en allaitement
Cylicodiscus Okan, adoum | Boluma Doumo | Ecorce, Mal d'estomac, |
| gabonensis L : in | courbature
! Amphimas Lati Bowa | Ecorce, Jaunisse 7
: ferrugineux

Paludisme, mal de
entre, aphrodisiaque,

uarea hompsonii Bossé foncé | Komo-minbel Njombo 1 Ecorce;

! Trichoscypha Amvout Ngoyo_ Soh
arborea. = i : :
Syzygium owlandii Bibolo afum Ngobemba Ntoum |

= s \

| Ecorce,
[ LFRER OR
‘| Ecorce,

Garcinia kola Î Better kola  Ngbwel | Ngbwel | Ecorce, Aphrodisiaque

Î Pycnanthus Ilomba Etengue Nkumzoh Ecorce, Mauvais lait des
angolensis | ie : __| femmes en allaitement
Milicia excelsa lroko Bangui Mboh Ecorce, Galle, plaies, mal de dos |
Enantia chlorantha | Moambe Evué Peye Ecorce, Jaunisse

} jaune _ Li

Austranella : Mukulungu Kolo Koual Ecorce, Mal des seins
congolensis | Î
Mammea africana  : Oboto Boto Obor Ecorce, Pian, antidote

: a racine
2.2.2. Activités agricoles traditionnelles

L'agriculture vivrière constitue la principale activité des populations riveraines de l’UFA 10
040. C'est une agriculture itinérante sur brulis à outillage rudimentaire. Le recours aux intrants
tels les semences améliorées, engrais, produits phytosanitaires est presque inexistant.

Les cultures se font en deux cycles (mars-mai, aout-septembre). La superficie défrichée
annuellement est d’environ 1,5 ha par ménage (1ha en jachère et 0 ,5 ha en forêt).

Les principales cultures vivrières rencontrées dans la zone sont : le manioc, la banane
plantain, l’arachide, le macabo, le maïs et le concombre. Il n'existe pas de système d’assolement,
les cultures sont associées dans une même parcelle de terrain.

La production est destinée majoritairement à l’autoconsommation. Mais certaines
spéculations, à l’instar du manioc, plantain, maïs font souvent l’objet d’un commerce important.

2.2.3. Agriculture de rente

Le cacao est la principale culture de rente rencontrée dans la zone. Il est cultivé dans la
majorité des villages à l'exception des villages Bakas. Les populations ont cultivé le café par le
passé, mais l’ont progressivement abandonné. Les quelques villages où l’on rencontre encore
des plantations de café se trouvent dans l’arrondissement de Lomié ( Eschimbor, Doumzok I,
Doumzok Il). La superficie occupée par les cultures de rente est évaluée à 3 hectares en moyenne
par menage.

Les activités se rapportant aux cultures de rente sont généralement menées par les
hommes. Les femmes et les enfants les assistent dans l’accomplissement de certaines taches,

Les deux spéculations, cacao et café sont pratiquées en monoculture. Toutefois, on
rencontre quelques fruitiers introduits avocatiers, safoutiers) ou laissés sur pied (andok, moabi)
dans les plantations.

La production cacaoyère moyenne en 2002 était de 600kg par ménage.

2.2.4. La pêche

La pêche est pratiquée dans tous les villages. Elle’se: déroule surtout en Saison sèche. Cette
activité mobilise près de 55% des ménages enquêtés. Lai pêche se fait de manière artisanale aussi
bien par les hommes que par les femmes dans les, cours d'eau envirannants dont les plus

importants sont : boumba et mpouop. Les produits de la pêche sont essentiellement destinés à
l’autoconsommation. Une infime quantité de poisson est cependant vendue sur le marché local.

Les modes (ou technique) de pêche utilisées sont

e L’hameçon;
e Le barrage;
e Lanasse;

e lLefilet;

e L’empoisonnement.

Les hommes pratiquent surtout la pêche au filet, à l’hameçon alors que les femmes utilisent
la nasse et la technique du barrage. La pêche au barrage a lieu surtout au moment de de l’étiage
des cours d’eau.

Le poisson est vendu à l'état frais ou fumé. Les produits de la pêche sont achétés au village
par des revendeuses venant des villes de Lomié ou de Mindourou. L'âge des pêcheurs varie entre
20 et 73 ans avec une moyenne de 41 ans. Plusieurs espèces de poissons sont pêchées par les
riverains et comprennent : Silure, Carpes, Silure chat, Crevettes, Crabes, Poisson courant,
Capitaine, Brochet, Rouge queue, tilapia.

2.2.5. L'élevage

L'élevage demeure une activité marginale pour les populations riveraines de l’UFA 10 040.
C'est un élevage traditionnel de type extensif sans véritable portée économique. Il n'existe pas
de pâturage, les animaux sont laissés en divagation sans soins ni apport alimentaire.

Les animaux élevés sont les caprins, ovins, porcins et volailles. La plupart des bêtes élevées
sont de race locale. La volaille occupe la place la plus importante parmi les animaux rencontrés.
Par exemple, 70% de ménages élèvent les poules et c’est le seul type d’élevage rencontré chez
les Bakas.

Les produits d’élevages sont généralement consommés lors des fêtes et cérémonies
familiales (deuil, funérailles, mariage, baptêmes, etc..). Les ventes, très rares, n’ont lieu que pour
faire face à des problèmes monétaires urgents.

2.2.6. La chasse

La chasse est l’activité la plus importante pour les populations riveraines de l’UFA après
l’agriculture. Elle vient d’ailleurs en première position chez les Bakas au regard du temps de
travail imparti aussi bien chez les hommes que chez les femmes.

La chasse se pratique partout dans l’espace environnant les habitations (zones cultivées,
jachères, forêts, marécages). Il existe trois modes ou techniques de chasse: dans la zone: les
pièges, la chasse au fusil et la chasse à courue.

La chasse se pratique pendant la majeure partie de l’année. La saison pluvieuse est la plus
favorable pour la chasse au piège car les traces des animaux sont facilement repérables sur le
terrain. La chasse eu fusil a généralement lieu pendant la saison sèche et se pratique aussi bien
de jour que de nuit. La chasse au fusil concerne surtout les animaux de grande taille. Chaque
village a son propre territoire de chasse qui s'étend de la zone d'habitation vers une profondeur
moyenne de 15 kilomètres en forêt. Les animaux pris aux pièges sont essentiellement destinés à
la consommation familiale alors que ceux tués au fusil sont surtout vendus. Le gibier est vendu à
l’état frais ou boucané au village ou dans les centres urbains que sont Messok, Lomié, Mindourou
et Abong mbang.

La chasse commerciale pratiquée dans la zone est en réalité du braconnage car elle se fait
généralement sans permis officiels.

Les principaux animaux tués ou capturés par les chasseurs sont : le céphalophe bleu
(Cephalopus monticola}, le rat de Gambie (Cricetomys sp), l’athérure (Atherurus africana) ; le
pangolin à longue queue (Manis tretradactyla), l’aulacode (Tryonomis swinderianus), le moustac
(Ceropithecus cephus) l’hocheur (Cercopithecus nictitans), etc...

2.3. Activités industrielles
2.3.1. Exploitations et industries forestières

Autour de l’UFA 10 040, existent d’autres UFA notamment :

e  UFA 10 030 attribuée à Assene Nkou :

e  UFA 10 038 attribuée à Cambois ;

e  UFA 10 041 attribuée à Pallisco ;

e _UFA 10 053 attribuée à la SFID ;

e  UFA 10 042 attribuée à SODETRANCAM.

Quant aux industries forestières, on rencontre une unité de transformation à Mindourou
appartenant à Pallisco

2.3.2. Extraction minière

Les recherches menées dans la zone ont revélé l'existence du gisement de cobalt dans la
zone de l’UFA 10 048. Une licence d'exploitation a été attribuée à la compagnie GEOCAM, filiale
du groupe GEOVIC. Les activités d'extraction n’ont pas encore démarré.

2.3.3. Projet de développement

Le projet Soutien au Développement Durable de Lomié (SDDL) a été initié en 1997 par la
SNV. Ce projet arrivé à terme en décembre 2002 était basé à Lomié avec une zone d'intervention
couvrant l'arrondissement de Lomié. Son objectif global était de favoriser un processus de
développement basé sur les ressources naturelles sans toutefois senpromEttre la capacité de
ces ressources à satisfaire les besoins des générations future.

Les principales activités réalisées par la SDDL ont été :

e  L'appui à la mise en place des forêts communautaires, et de la forêt communale de
Lomié-Messok

e La formation sur la réglementation forestière à la demande des populations,

e La promotion d’une exploitation durable (mise en place des scieries portatives,
initiation d’habituation des gorilles, appui au développement de chasse
communautaire) ;

e _ L’appui à la gestion des conflits liés à la gestion des ressources naturelles,

e L’encadrement des groupements paysans en matière d'agriculture avec un appui
renforcé pour les Bakas,

e _ L’appui à la mise en place d’un système d'épargne et de crédit (GECEC) ;

e  L’appui institutionnel et responsabilisation des ONG locales (CIAD, PERAD, ASBAK,
CADEF, ADIUR, etc).

La composante Cameroun du programme Ecosystèmes Forestiers d'Afrique Centrale
(ECOFAC), lancé en 1992 est un projet financé par l’union Européenne (UE). Il est basé dans six
pays d’Afrique Centrale dont le Cameroun.

Le projet a pour but de contribuer à la sauvegarde et à la valorisation de la biodiversité en
étroite collaboration avec les populations locales et de renforcer les capacités des différentes
parties prenantes pour la mise en œuvre de la politique forestière.

Ilexiste une antenne ECOFAC à Lomié depuis l’an 2000. Elle est chargée de la mise en œuvre
des activités du programme dans la périphérie ouest de la réserve du Dja.

Le programme ECOFAC est dans as troisième phase d'exécution. Les activités programmées
pour cette phase consistent en des mesures d'accompagnement dans divers domaines tels que
les infrastructures routières (désenclavement de la zone riveraine de la réserve par la création
des pistes), l’agriculture, l’agroforesterie et la faune (création des zones d'intérêt cynégétique à
gestion communautaire, promotion de l’écotourisme.

2.4. Les infrastructures
2.4.1. L’habitat

La plupart des maisons rencontrées sont de type traditionnel et construites en matériaux
locaux. Les cases, de forme rectangulaire dans leur grande majorité, sont construites en terre
battue et soutenues par les piquets (ou poteaux) fixés verticalement. Les poteaux sont ensuite
reliés par des tiges de raphia fendues, disposées horizontalement. La charpente est en bambou
ou en lattes, le toit recouvert de nattes de raphia tissées et périodiquement renouvelé. Environ
40% des toits de maison sont en feuilles de tôles ondulées.

De plus en plus, les bakas adoptent le style de construction des maisons des bantous,
cependant, leurs cases sont plus petites que celles des bantous..il dste'des campements baka à
Malene, Mindourou, Bedoumo, Tonkla, Nkoul, Medjoh, MangKak: Mang Nzime, Kongo, Mpane
kobera, Mpane Ditsiep, faits de huttes en branchages et autfes uilles de Far

20

Des maisons modernes construites en parpaing (moins de 10%) s’observent également
dans la zone. Ces maisons appartiennent, pour la plupart, à des élites en fonction dans
l'administration ou en retraite au village.

Le nombre de batiments dans une concession familliale est de deux en moyenne. Le
manque de latrines aménagées dans la plupart des ménages est notoire et influence beaucoup
la santé publique. Dans ces conditions, il est très facile pour les animaux laissés en divagation se
contaminer par contact.

2.4.2. Les routes

Les populations riveraines de l’UFA 10 040 sont situées à l’ouest et au sud de ce massif.
Cette zone est desservie par une route départementale qui relie Abong Mbang à lomié via
Mindourou.

Il s’agit d’une route datant de la colonisation allemande lelong de laquelle, ont été installés,
de manière linéaire, tous les villages riverains. Ces routes sont carrossables en toute saison.
Toutefois, le passage des véhicules est parfois assez difficile après les grosses pluies. Trois moyens
de déplacement (portage, moto, taxi brousse) sont utilisés par les populations locales en fonction
de l’éloignement du marché et de la ville la plus proche (Mindourou, Lomié).

Outre les routes départementales, on observe d'anciennes pistes forestières dont certaines
ont été réhabilitées par la société Pallisco. Les autres pistes, moins carrossables, sont entretenues
par le réseau de braconniers qui sillonnent la zone pour la collecte de la viande de brousse.

2.4.3. Santé

La couverture sanitaire est assurée par 04 établissements hospitaliers. Il s’agit des
établissements suivants :

Le centre de santé intégré de Mindourou ;
+ _Le centre de santé intégré de Tonkla ;

e Le centre de santé intégré de Medjoh ;

Le dispensaire de Zoulabot 1.

Ilexiste également une case de santé à Ngola qui malheureusement est non fonctionnelle,

Les populations locales se rendent dans les centres de santé les plus proches tels que le
Centre de santé Intégré de Medoum, le centre de santé de Mouangue, le centre de santé de
l’Arrondissement de Messok, l’hopital de district de Lomié, le Centre de santé intégré de Nkouak.

La plupart des centres de santé ne disposent pas de lits d’hospitalisation. Les différents
centres offrent aux populations locales, deux types de soins : les soins curatifs et les soins
préventifs. FE

e Absence ou insuffisance des médicaments et équipements techniques ;

+ Insuffisance quantitative et qualitative du personnel médical ;

+ Insuffisance de structures de distribution des médicaments (seul le CAPP basé à
Bertoua assure la distribution des médicaments dans toute la région de l'Est ;

+ Manque de lits d’hospitalisation.

2.4.4. Education

La zone compte 14 écoles primaires publiques, 01 école privée catholique, 05 écoles
maternelles et 01 centre d'éducation de base (CEB) à Malene. Douze (12) écoles sont à cycle
complet (Sil-CM2) et cinq (05) à cycle incomplet (01 Sil-CE1 et 02 Sil-CE2).

L'encadrement des élèves est assuré par 65 enseignants. Ces enseignants sont pris en
charge par l'Etat (cas des fonctionnaires), les Communes de Dja ou de Lomié, les projets d'appui
aux communautés Baka, les parents d'élèves à travers la redevance Forestière Annuelle,

Le centre d'éducation de base est un établissement préscolaire créé par l'association pour
l’Autopromotion des Pygmées de l’Est Cameroun (AAPPEC) dans le but de préparer les élèves à
affronter le cycle primaire.

Il s'agit en fait des centres d'éducation de type informel. Au début, le centre assurait
seulement la scolarisation des enfants Baka, mais aujourd’hui, il accueille également les enfants
des autres ethnies notamment les jeunes batous.

Les écoles connaissent en général un fort taux d’absentéisme d'élèves pendant la saison
sèche, période pendant laquelle les villageois vont à la pêche. Cet absentéisme scolaire est
beaucoup plus observé chez les populations baka en raison de leur mode de vie (migration
saisonnière des parents en forêt pour les activités de pêche, de chasse, de récolte des PFNL avec
de jeunes enfants en âge de scolarité).

Après le cycle primaire, la majorité des élèves vont fréquenter dans les établissements
secondaires de Lomié det de Mindourou.

Les établissements scolaires en général sont confrontés aux difficultés suivantes :

°__ Déficit en personnel enseignant (en qualité et en quantité) ;

° Insuffisance en matériel didactique (guide pédagogiques, matériels et fournitures
scolaires ….) ;

e Insuffisance et/ou manque de mobiliers pour les enseignants ;

* Faible pouvoir des baka pour payer les frais de scolarité :

* Insuffisance en salles de classe et en logement des enseignants

2.4.5. Points d’eau

Il n'existe pas un système moderne de distribution de l’eau type SNEC (Société Nationale
des Eaux du Cameroun) dans la zone riveraine de l’UFA 10 040. Cependant, on dénombre pour
les 20 villages riverains :

e 21 forages dont 7 actuellement en panne faute de pièce de rechange ;
+ 18 sources aménagées et ;

e Une borne fontaine non fonctionnelle.

Sept village (Djoukloussou, Mang kako, Mang Nzime, Mpane kobera, Mpane Dietsiep,
Zoulabot 1 et Achip) n’ont ni forage, ni source aménagées. Les habitants de ces villages se
ravitaillent dans les sources d’eau naturelles situées à proximité desdits villages.

2.4.6. Electrification

Aucun des 20 villages riverains n’est desservi par la société nationale d'électricité (eneo).
Les villageois d’éclairent avec des lapes tempêtes (en moyenne 70% de la population locale).
Cette tranche de la population détentrice de lampes tempêtes ou à pétrole est toutefois faible
chez les Baka.

Cinq groupes électrogènes ont été recensés dans la zone dont 4 à Mpane kobera et 1 à
Mpane Ditsiep. Ces groupes appartiennent pour la plupart à des élites locales, généralement des
retraités, résidant au village.

2.4.7. Commerce

Le commerce est très peu développé dans la zone riveraine de l’UFA 10 040.il existe trois
marchés périodiques :

e Le marché de Mindourou. Il a lieu deux fois par mois et coïncide avec la paie du
personnel de la société Pallisco lors de la quinzaine et en fin de mois :

e Le marché de zoulabot 1. il se tient deux fois par mois comme dans le cas de
Mindourou ;

e Le marché de Lomié.

Les populations exposent souvent leurs produits agricoles en bordure de route pour
attendre d'éventuels clients de passage dans les villages. Ces produits sont le plus souvent le
plantain, le manioc, le piment et le gibier.

Le troc se pratique quelquefois entre les baka et les bantous. Les produits de la chasse, de
la pêche ou de la cueillette des baka sont souvent échangés contre |
auprès des populations bantoues.

I, les vêtements et vivres

3. ETAT DE LA FORET

1 Historiq de la forê:
3.1.1. Origine de la forêt

Cette forêt Certaines parties de l'UFA 10 040 ont été exploitées. D'après JMN (2001), deux ventes
de coupes attribuées) SFS et FORMEC ont été exploitées dans l'UFA.

D'après la même source, sept autres ventes de coupe avaient été attribuées dans le voisinage

immédiat de l'UFA 10 040. D'anciennes pistes forestières témoignant des débordements de ces exploitations
à l'intérieur de l'UFA.

Par ailleurs, il faut bien relever que ce plan d'aménagement n'est qu'une révision et par conséquent,
témoigne de ce que la zone est exploitée depuis pas moins de cinq ans suivant un ancien plan
d'aménagement.

3.1.2. Perturbations naturelles ou humaines

On ne dénote aucune autre perturbation importante dans cette UFA en dehors de l'exploitation
forestière signalée ci-dessus.

3.1.3. Travaux forestiers antérieurs

Cette forêt a été parcourue lors de la phase Il de l'inventaire national des ressources forestières
effectué par le CENADEFOR (1984-1985).

3.2. Synthèse des résultats de l'inventaire d'aménagement

L'inventaire d'aménagement de l'UFA 10 040 a été réalisé conformément aux normes d'inventaire
d'aménagement et de pré-investissement (ONADEF, 1991) par GRACOVIR. Dans le souci d’avoir une
meilleure connaissance de la matière ligneuse disponible, le sondage a été réalisé à un taux effectif de 0,5%.
La superficie réellement sondée est de 400,285 ha répartie en 1 425 parcelles contiguës de 0,5 ha (20m x
250 m), supportées par des layons équidistants de 2000 m. Ces layons ont été ouverts à partir des limites
artificielles et naturelles et repartis de façon représentative sur l'ensemble du massif grâce d'une part à une
disposition perpendiculaire à la direction générale des cours d'eau et d'autre part de manière à rencontrer le
maximum de formations végétales possibles. Toutes les tiges d'essences de diamètre supérieur ou égal à
20 cm ont été inventoriées, leur diamètre et leur classe de qualité (A, B, C et D) pour les arbres de diamètre
supérieur ou égal à 30 cm ont été enregistrés. Les gaulis de DHP supérieur ou égal à 10 cm et inférieur à
20 cm ont été dénombrés dans les sous parcelles (0,01 ha de superficie 20 m x 5 m) pour toutes les espèces
essences commerciales présentes.

Le logiciel TIAMA a été utilisé pour le traitement des données et la production du rapport d'inventaire.
La carte forestière a été réalisée sur la base des images satellites datant de 2015

Les tarifs de cubage appliqués par défaut dans le programme d'exécution du calcul des stocks
d'essences sont ceux de la phase III de l'inventaire national de reconnaissance, du fait de l'emplacement de
la concession dans la zone II. É. /

3.2.1. Contenance

La carte forestière élaborée par GRACOVIR ressort cinq (05) strates de forêt sur sol de terre ferme,
et deux (02) strates sur terrains de type hydromorphe :

+ __ Les formations végétales sur terre ferme regroupant les forêts dites primaires, secondaires et
agricoles que sont les DHC CP b, DHC CP d, SA b, SA d et CU :

+ Les formations forestières sur sols hydromorphes constituées de Marécages inondés
temporairement (MIT) et des Marécages à raphiales (MRA).

Les différentes strates forestières de ce massif, ainsi que les superficies couvertes et le nombre de
placeties sondées par strate sont consignées dans le tableau 6 ci-après :

Tableau 8: Listes des strates forestières sondées

! Strate Affectation Nombre de parcelles … Superficie sondée Pourcentage
_ : Primaire
DHC CP b [FOR \ 835 30671,00 38,31.
|DHCCPd FOR 20 879 L À
H ___. Secondaire .
SAb FOR l _190 1587500 19,83
SA d FOR Di 74 10 081,00 12,59
_Sol hydromorphe CT Î
MIT FOR 6 7 160,00 __ 89%
MRA LINP 0 13 615,00 17,01
. Milieux agricoles LL
CU AGF nn... 0 __1776,00 2,22
GRAND TOTAL: : 1125 | 80057 | 100 |

Suivant la table de contenance issue des résultats d'inventaire, 97,78 % de terres sont constitués
de terrains forestiers (80,77% de strates exploitables et 17,01% de strates non productives) pour une
superficie totale de 80 057 ha du massif forestier.

Carte 4 : Stratification forestière de l'UFA 10 040

CARTE DE STRANHGATION FORESTIERE BE L'UFA 16-040

2

3.2.2. Effectifs

Les effectifs inventoriés lors de l'inventaire d'aménagement ont été saisis, traités avec le logiciel
Tiama. Les essences inventoriées ont été regroupées, selon leur Diamètre à Hauteur de Poitrine (DHP), en
classes de diamètre d'amplitude 10 cm. Cinquante un (51) essences commerciales inventoriées pour ce
massif forestier toutes strates confondues ont été évaluées pour les essences principales. Les données
détaillées de ce potentiel sont consignées dans le tableau ci-après qui ressort la table de peuplement des
essences principales toutes strates forestières confondues.

TIAMA (Traitement d'inventaire Appliqué à la Modélisation des Aménagements)
Table de peuplement (essences principales, toutes UC, strates FOR)
Forêt : UFA 10-040, Concessionnaire : DJINO et FILS, No de rapport : 09140393

Tableau 9 : Table de peuplement des essences principales toutes strates forestières confondues.

866. 4744 |
_230239 64141)
1 344 L 73

be —
| llomba

Kossipo

| Tiama Congo
| Total LL 2183 | 1411099 | _477 069 |

De l'analyse de ce tableau, il ressort que 51 essences principales ont été effectivement inventoriées.
Elles font au total 1 411 099 liges pour une densité moyenne de 21,83 essences-pril cipales.a l'hectare. De
cette distribution, l'on constate que cette forêt est riche en essences exploil En: effet :f :
des tiges totales sont exploitables et représentées par dix (10) essences/que Sont par ordfé d'importance
l'Alep, l'Eyong, l'Ayous / Obeche, l'Okan, le Tali, le Sapeli, l'Emien, le Kôtibé le Eonghiè ete RS ok rouge

— (figure 6), ce qui révèle qu'il y a plus de jeunes pieds (tiges de petits diamètres) et très peu de tiges de grands
diamètres. La régénération est donc assurée dans le massif qui est donc supposé être équilibré.

a

Pourcentage et effectif des essences exploitables

16
14
12
19
ë

6

Obeche rouge

a |
2
: (e)
Ayous / Okan Tañ  Sapell Emien Kotib Longhi Padouk FI
memes Effectif exp ame %6 exploitable }

— SR  —_— —

Figure 2 : Représentativité des dix premières essences exploitables

L'analyse de cet histogramme montre que les essences caractéristiques des forêts du bassin du
Congo sont représentées. On note une prédominance de l'Alep. La figure 6 illustre que les essences
principales sont représentées sur tout le massif forestier.

Structure diametrique du peuplement

400000
355991

| 250000

| 300000

56585

ES 28266 :

Figure 3 : Distribution générale des effectifs essences principales inventoriées par classe de diamètre toutes strates confondues

Cette distribution générale présente une forme exponentielle décroissante sous forme de J inversé
à pente plus ou moins forte, caractéristique d'un peuplement à régénération constante dans le temps. C'est
la principale caractéristique d'un peuplement forestier supposé être en équilibre car il y a beaucoup des tiges
de petit diamètre et très peu de tiges de gros diamètre.Cet équilibre s'observe sur certaines essences qui
présentent une distribution similaire. Leurs structures diamètriques sont présentées dans les diagrammes ci-
dessous.

3.2.3. Structures diamètriques

Prise individuellement, les structures des différentes essences présentent des formes soit très
étalée, en J inversée à pentes plus ou moins fortes, en cloche, etc.

Figure 4 : Structure diamétrique des principales essences

| Abam à poils rouges 1402 Abam évélé 1408

M

Î TA T2 T3 T4 TS TG 17 TS Ta T1OT11T12113114

Abam fruit jaune 1409

T1 T2 F3 TA T5 T6 T7 T8 19 T1OT11112T13714

Acajou blanc 1102

— | nnnmurstz 17 78 79 T10T 1T12713714

Aiélé / Abel 1301

Andoung rose 1306

4500

N

DS
LS, % %
TE ANE ro noruririane

T1 T2 13 T4 F5 T6 T7 T8 F9 T10T11T12113114

Aningré À 1201 Aningré R 1202

T1 TA Ta TS T6 17 18 WoTioTitTaTIena à

F8 TS T6 D 18 19 110 Di 112 9 T4

Bété 1107

Bongo H (Olon) 1205 | Bossé clair 1108 |

a

ji Moi -
T1 T2 T3 TA TS T6 T7 T8 F9T1OT1112713114 | T1 T2 T3 T4 T5 16 17 18 T9 T10T11T12143714

Bossé foncé 1109

T1 T2.T3 14 15 6 T7 T8 T9 Tor: T1 F2T3 TA TS T6 F7 18 19 Ti0T11112113714

Dibétou 1110

Doussié rouge 1112 | Ekaba 1314

T7 T8 TOTIOTI1T12713T14 4 7 9 TLOTIITI?TaBTIa

Emien 1316

Evong 1209 |

Faro 1319 Fraké / Limba 1320

ANA, T7 T8 T9 T0T1174271311

llomba 1324 |

Fromager / Ceiba 1321

T3 T4 TS T6 17 TAOTH1T12T13714 ni F2 13 T4 15 T6 17 T8 TO T10T11112113114

Iroko 1116 Î Kossipo 1117

À Res Le #

T1 T2 T3 T4 T5 T6 17 18 OT 16 FKTE :

ie : ie

pe ; RE :

Kotibé 1118

Koto 1326

rm mom!

T1 T2 T3 T4 15 T6 F7 T8 T9 F10T11F12T13714

0 ee
— TI T2 T3 TA TS T6 17 Te TS T10T11F12113714
- 5
! : :
| | Moabi 1120 |
- | ;
} 3000 :
H È
| |
| |
BE
Es 0 + à

T1 1273 TATS T6

| Mukulungu 1333 Niové 1338

| |
nm F4 T5 T6 17 T8 To T10T11T12713 714

|
|
È
Î
Î
|

| = s
Î Fa E
5 5
Ê Ë
3 Es
5 5
Ë el
£Ë Ë
| El un à
NI ps S 5
o dE =.
am
| si œ v Fe à # LE
MS 2) © S à “
_ R S pal
E= El © pe a
& & FE é
| | ë 5
+ e e] F3 Ë
| à = | ©
Î Fe T
| Bi
Êë
} E
8 É
S
Énsonssuoe EE
| +
| Ÿ
m
æ 1 [a
: Ë À è
ar La
m
: # S = il
| ni] =
1 LÉ 5
RE: ÿ ñ
; un
| ‘à 58
| & se

| Tiama Congo 1125 | Peuplement
| 70000 :

TA T2 T3 T4 Ts T6 F7

T8 TO FIOTIATI2T13714 |

3.2.4. Contenu

Les volumes de différentes essences ont été calculés sur la base des tarifs de cubage de la phase
Il de l'inventaire national, Les résultats obtenus par essence principale toutes strates forestières confondues
Sont consignés dans le tableau ci-après :

Tableau 10 : Table de stock des essences principales toutes strates forestières confondues.

| Essence __] Code | Vol/ha | Vol. total | Voi >= DME 1" gout % exploitable

| Abam à poils rouges | 4 | _ 40852. __0,

Î Fromager / Ceiba

: De ce tableau, il ressort que les essences principales inventoriées dans ce massif présentent un
volume total de 5 599 558 mÿ donc 68,80 %, soit 3 852 3513 m° sont exploitable, bonus compris. Les dix
essences les plus représentées sont : l'Ayous / Obeche, le Sapelli, l'Alep, le Tali, l'Eyong, l'Okan, le

L Fromager / Ceiba, l'Emien, le Fraké / Limba, le Longhi.

Emien; 4,09.

Fraké / Limba; 5,32 ï Longhi:

Fromager /
Ceiba; 3,48...

>
Ë Re VÈ—
Figure 5 : Représentation des volumes brut totaux par essences princi £füutes

Fraké / Limba; 2,64

Fromager /
Ceiba; 4,94.

Figure 6 : Représentation des volumes exploitables par essences principales toutes strates forestières confondues

Les essences les plus représentées de ce massif en terme de volume exploitable sont : l'Ayous /
Obeche, le Sapell l'Alep, le Tati, l'Eyong, l'Okan, le Fromager / Ceiba, l'Emien, le Fraké / Limba et le Longhi.

3.1. Productivité de la forêt
3.1.1. Accroissements

Les accroissements utilisés dans cet aménagement sont ceux fixés par l'administration forestière.
Ils sont contenus dans les fiches techniques de l'arrêté 0222 (MINEF, 2001) et donnés dans le tableau 9 ci-
après pour les essences principales résultant de l'inventaire réalisé :

Tableau 11: Accroissements annuels moyens des essences principales

Nom commercial Code | DME | AAC: Nomcommercial Code | DME | AAC
| Abam à poils rouges 1402 50 0,5. Emien 1316 50 0,9 |

| Abam év 1408 50 O5 Evong | | 1209 50, 04
| Abam fruit jaune 40 À 50! O5 !raro 1319 Il
Abam vrai (1419 À 50 05 rraké/limba 1320
Acajou à grandes folioles [lot [780 707: Fromager/ abs 1291
| Acajou blanc M0? | 80 07. iomba 1324
[AE REe DE O7 | Iroko 1116 |
Alep | 1304 0,4 | Kossipo | 1117
Andoung brun 1308 60 05  Kotibé 1118
Andoung rose LL 11806 | 60! ‘05 Koto 196

, 1201 60 0,5 Longhi 1210

02202 TÉ / | 1212

(1104 1332
Ayous / Obeche | 1105 1120
Azobé . 11066 333
| Bahia 204 38

Bété | uo7 60 0,5 Okan 1341 60 04!

Bilinga 1308 80 0,4) Onzabilik | 1322 50! 06.
Bongo H (Olon) 1205 60 0,7 Padoukblanc 1344 | 60! 0,45
| Bossé clair 1108 80 0,5  Padoukrouge | 1345 60 0,45
Bossé foncé 1109 | 80, 0,5  Sapelli 1122 100 0,5
Dabéma | 1310 ! 60 0,5 sipo l 1123 80 05.
Dibétou | 1110 80. O7 Tai _1346 50 04
Doussié blanc un 80 0,4 Tiama (1124 80 0,5!
Doussié rouge 1112 80 0,4 TiamaCongo 1125 80. 05
| Ekaba a 1314 CRU |

Ce sont des accroissements linéaires qui ne varient pas d’une classe de diamètre à une autre.

3.1.2. Mortalité

Elle représente la mort naturelle normale des arbres. Dans une forêt en équilibre, elle est plus élevée
chez les arbres de petit diamètre et diminue progressivement avec leur croissance. Dans le cadre de cet
aménagement, le taux de mortalité utilisé sera de 1% qui est celui fixé dans les fiches techniques de l'arrêté
0222 (MINEF, 2001). Il est aussi constant par classes de diamètre.

3.1.3. Dégâts d'exploitation

Les activités d'exploitation forestière occasionnent souvent des dégâts sur le peuplement résiduel.
Ces dégâts varient par opération d'exploitation telle l'ouverture du réseau routier et des parcs à bois, le
débardage, l'abattage et autres opérations qui vont jusqu'à l'ouverture des layons d'inventaire et des travaux
Sylvicoles, Ces dégâts ont été fixés dans l'arrêté 0222 à 7% du peuplement résiduel (MINEF, 2001), bien
qu'il y ait eu des études menées au Cameroun par le projet API de Dimako et qui les ont estimés à un peu
plus (10 %). C'est ce taux officiel qui sera appliqué dans cet aménagement.

4. AMENAGEMENT PROPOSE

41. Objectifs d'aménagement assignés à la forêt

Le plan de zonage couvre peu à peu toute la partie méridionale du Cameroun. Il définit un domaine
forestier non permanent constitué des terres à vocations multiples et un domaine forestier permanent
constitué des forêts domaniales et des forêts communales. L'objectif à court et à long terme de
l'aménagement des forêts du domaine forestier permanent est la production soutenue et durable du bois
d'œuvre.

L'UFA 10 040 s'inscrit dans cette logique. Elle vise à assurer une production soutenue et durable du
bois d'œuvre. Mais, pour que l'aménagement de ce massif soit durable, l'on tiendra compte également des
autres ressources (faune, PENL, ..), des autres fonctions de la forêt (protection, conservation, recherche,
…) et en faisant en sorte qu'elle contribue à l'amélioration des conditions de vie des populations. || a comme
objectifs spécifiques :

- La mise en place d'un système d'aménagement de chaque série découlant de l'affectation des terres
réalisée à l'intérieur de ce massif, Un accent particulier sera mis sur la série de production ;

- L'élaboration d'un programme sylvicole à mettre en œuvre pour aider cette forêt à se reconstituer
après l'exploitation et préserver ainsi à long terme sa capacité de production :

- La protection des autres ressources de ce massif forestier (ressources fauniques, produits forestiers
non ligneux) pendant et après l'exploitation ;

- Evaluer la rentabilité de l'exploitation de ce massif pour s'assurer que les options d'exploitation qui
seront arrêtées dans le cadre de cet aménagement vont être respectées.

4.2. Affectation des terres et droits d'usage
4.2.1. Affectation des terres

La carte forestière élaborée dans le cadre de la stratification floristique de l'UFA 10 040 ressort cinq
(05) strates de forêt sur sol de terre ferme, et deux (02) strates sur terrains de type hydromorphe. Toutefois,
en application des normes de gestion durable, les formations végétales sur terre ferme regroupant les forêts
dites primaires et secondaires que sont les DHC CP b, DHC CP d, SA b, SA det les formations forestières
Sur sols hydromorphes constituées de Marécages inondés temporairement (MIT) seront affectées à la
production de la matière ligneuse.

Pour le reste, les formations forestières sur sols hydromorphes constituées des Marécages à
raphiales (MRA) ainsi que les formations végétales sur terre ferme regroupant les forêts dites agricoles (CU)
seront, selon les normes d'intervention en milieu forestier et par soucis de protection des plans d'eau
affectées à la protection.

En résumé, ce massif forestier est subdivisé en trois séries :
- Une série de production :

- Une série de protection :
- Une série agro forestière.

tableau 10.

Les différentes strates forestières de ce massif, ainsi que les superficies couvertes et le nombre de
placettes sondées par strate sont consignées dans le tableau 6 ci-après :

Tableau 12 : Superficie des différentes séries identifiées dans l'UFA 10 040

Strate Affectation Description Superficie

| Terrains forestiers .
DHCCPb FOR Forestière : production de matière ligneuse . 30671.

: DHC CP d FOR : Forestière : production de matière ligneuse _ 879
MIT l FOR Forestière : produt de matière ligneuse L 7 160

: MRA LINP ; Protection : zones inondées en permanence L 13615
SA b FOR Forestière : production de matière ligneuse ! 15 875:
SA d | FOR Forestière : production de matière ligneuse _10 081

| Sous-total 1 Î h . h 78 281

. LT Milieux agricoles

cu __..: AGF Zone agroforestière Lu __1776

| Sous-total 2 LL … 5 1776
Total 80 057

4.2.2. La série de production

La série de production couvre la majorité de l'UFA 10 040 de 64 666 ha, soit environ 80,77% de la
superficie totale. La production de bois d'œuvre dans le temps sera assurée principalement en respectant
es principes d'aménagement durable (le parcellaire et des DME établis en fonction d'une période de rotation
déterminée). La chasse, la pêche, la récolte du bois de service et des produits forestiers autres que le bois
d'œuvre seront permises aux populations locales, sauf à l'intérieur des assiettes de coupe au moment de
lexploitation pour des questions de sécurité, Par contre, l'agriculture y est interdite.

4.2.3. La série de protection

La série de protection couvre une superficie de 13 615 ha, soit environ 17,00 % de la superficie
otale de l'UFA 10 040. Cette série le long des cours d'eau est représentée par les strates marécageuses à
raphiales. Les activités de chasse et de pêche seront autorisées aux populations riveraines du massif pour
eurs besoins domestiques. La cueillette sera restreinte aux fruits et aux écorces tout en évitant de ne pas
nuire à la croissance, au développement et à la survie de la végétation.

En revanche, l'exploitation du bois d'œuvre, la récolte du bois de service et l'agriculture seront
interdites.

En réalité, la zone de protection couvre une superficie plus importante car les bordures de rivières
ou zones inaccessibles ne seront pas exploitées conformément aux normes d'intervention en milieu forestier.

4.2.4. La série agro forestière

Elle est localisée dans les zones suffisamment dégradées constituées d'anciens champs occupant
une superficie de 1 776 ha. Les activités de chasse, de pêche et de-réif hassagé Sont autorisées. Les activités
agricoles par contre seront réglementées dans ce massif, Le, y k s EI Nuer à se faire dans les
anciens champs sans qu'il y ait de nouveaux défrichements Eur L . V

#/ @

l'exploitation de bois d'œuvre est interdite.

a

Carte 5 : Situation des affectations de l'UFA 10 040

1030000 1035000 1040000 045000 asoooo 1065000 000000 1053000 1070600

Legend

Cour deu
LL ciné ce rura
Cartes des affectations

ponma:
Protein

EM Poccion

ionetars
a

so6naû0

4.2.5. Droits d'usage

Les droits d'usage ou droits coutumiers sont reconnus aux populations riveraines afin de prélever à
des fins domestiques toutes les ressources végétales, fauniques et halieutiques de l'UFA, à l'exception des
espèces protégées. Les riverains usant de leurs droits d'usage devront se conformer à la réglementation
forestière en vigueur. En plus du code forestier en Vigueur, les populations locales exerceront leurs droits
d'usage en conformité avec les aménagements proposés dans le présent plan d'aménagement.

Les droits d'usage concement l'utilisation des ressources forestières de la forêt communale par les
populations riveraines. Leur conduite est résumée ainsi qu'il suit :

+ Activités autorisées (plantation d'arbres) ;
+ Acäivités réglementées (chasse et pêche de Subsistance, récolte du bois de service, collecte des

PFND) ;

+ Activités interdites (agriculture, feu de brousse, braconnage).

L'acte de création de l'UFA 10 040 précise clairement les activités que les populations pourront
Continuer à mener dans cette forêt et qui rentrent dans l'exercice de leurs droits d‘usage..Ils'agit notamment
. ANSE

° La collecte libre des produits forestiers non ligneux : les popul tions feräines continueront à
collecter librement dans cette forêt le bois de chauffage et les petits matériaux de Construction (liane,

rotin, bambou et même les perches .….)
en plantes médicinales et certains
chenilles, feuilles, miel, écorces et mê
< La seule forme de chasse autorisée sera la chasse traditionnel
qu'elle occasionne, elle sera réglementée. Il en sera d

espèces ligneuses et non ligneuses commercialisées.

- Elles continueront également à s'y approvisionner librement
autres produits qui rentrent dans leur alimentation (fruits,
mes racines …).
e. Toutefois, en raison des dérapages
e même pour l'exploitation de certaines

La conduite de ces activités par affectation à l'intérieur de l'UFA 10 040 est donnée dans le tableau

13.

Tableau 13 : Conduite des activités par affectation à l'intérieur de lUFA 10 040

| Séries
Activités

Exploitation forestière
industrielle

[ Extraction de sable,
gravier et latérite

Récolte de bois de
service

Récolte de bambou et
de rotin

Chasse de subsistance

Pêche de subsistance

Ramassage des fruits
sauvages

Production ligneuse (FOR)

Elle se fera conformément
aux prescriptions de ce plan
d'aménagement approuvé
Activité autorisée mais
soumise à une restriction
spatiale

Elle sera réglementée car les
perches et les gaulis à
exploiter vont compromettre
l’équilibre de certaines
essences sollicitées

Elle est autorisée

Autorisée mais soumise à
une réglementation qui sera
bien vulgarisée auprès des
populations

Autorisée mais l’utilisation

des produits toxiques est
interdite dans les méthodes

; de pêche à promouvoir

Autorisé dans toute la série
de production mais il
connaîtra des moments de

: restriction lors des périodes
; de collecte des graines pour

la confection des pépinières
d’enrichissement de la forêt

Protection

Interdite

Interdite

Interdite

Interdite

Autorisée mais
réglementée

Autorisée dans
les mêmes
conditions que
dans la série
de production

Autorisé avec
les mêmes
prescriptions

Sylvicole

Interdite à la
première rotation

Activité autorisé

Interdite

| Autorisée

Autorisée mais
soumise à une
réglementation
qui sera bien
vulgarisée auprès
_des populations
Autorisée mais
l’utilisation des
produits toxiques
est interdite dans
les méthodes de
pêche à
promouvoir
Autorisé dans
toute la série de
production mais il
connaîtra des
moments de
restriction lors
des périodes de
collecte des

ohfection des
FES res

Agro
forestière

Interdite

Autorisée

Autorisée
sans
restriction

| Autorisée

sans
restriction
Autorisée
mais
réglementée

Autorisée
dans les
mêmes
conditions

Autorisée
sans
restriction
Cueillette de
subsistance

Agriculture

| Sciage en long

autorisation du
concessionnaire et suivant la
réglementation en vigueur

d’enrichissement

LL de la forêt
| Autorisée Autorisée Autorisée | Autorisée
! sans
restriction
Strictement interdite en Interdite Sera restreinte Autorisée
raison de la vocation dans le cadre du sans
primaire de ce massif programme restriction
forestier. Certaines sylvicole qui sera
dispositions particulières développé pour la
seront prises pour le contrôle reconquête des
de cette activité zones de
perturbations
éventuelles dans
4 le massif
Ilest strictement interdit et | Strictement | Strictement Interdite
ne pourra se faire que sur interdit interdit

La gestion des produits forestiers dont l'exploitation est réglementée se fera suivant les clauses

négociées d'un commun accord entre le concessionnaire et l'administration forestière. Ces clauses seront
bien vulgarisées auprès des populations. Elle concerne entre autre la lutte anti braconnage, l'interdiction de
l'utilisation des appêts empoisonnés (produits chimiques etc), les techniques d'exploitation de certaines

essences forestières.

4.3. Aménagement de la série de production
4.3.1.  Essences soumises à l'aménagement

Toutes les essences principales inventoriées constituent les essences aménagement qui sont celles

sur lesquelles porteront toutes les décisions d'aména

gement à prendre. Les différentes essences principales

inventoriées dans la série de production (strates forestières uniquement) sont contenues dans les tables de

peuplement et de stock ci-après :

Tableau 14 : Table de peuplement de la série de production

Essences Codes Ë Tiges ha Tiges total Tiges DME
Abam à poils rouges 1402 0,05. 3141. 2774

| Abam évélé _ 1408 | 0,03 1970 147
Abam fruit jaune 1409 0,01 534 461
Abam vrai 1419 0,01 566 346

| Acajou à grandes folioles | | 1101 0! 730 73

| Acajou blanc 1102 0,03 1897 367!
Aïélé / Abel 1301 0,09 5 866 4744
Alep : 1304 3,56 230 239 64141
Andoung brun 1305 | 0,02 1344 73

; Andoung rose 1306 147

|_AningréA 1201 628
Aningré R 1202 901

| Assamela / Afrormos 1104 1488
Ayous / Obeche 1105 51395
Azobé 1106 54
Bahia 1204 12 299

44

| Bété ___ 049 31578 6724
Bilinga 0,2 12 692 387
Bongo H (Olon) 0,1 6727 461
- | Bossé clair 0,13 8558 455 |
Bossé foncé 0,08 5169 2619
| Dabéma 0,21 ___13579 5 670
. Dibétou 0,09 5 661 534
Doussié blanc 0,03 __2209 0
Doussié rouge 0,37 23 660 608
| Ekaba 0,02 1102 441
| Emien 103 66 801 26 939
Eyong 1209 1,96 126472 0 55813
Faro 015 9384 1280 |
| Fraké / Limba 187. 120 885 16114 |
| Fromager / Ceiba 0,21 13433 10867
| Ilomba 0,24 | 15 319 7818
Iroko 0,05 | 3312 681
Kossipo C7 033 21550 7112
Kotibé 06 38983 | 16 836
+ Koto -0,03 2203 1615
Longhi 0,48 31 041 16 760
Lotofa / Nkanang 0,04 2417 660
Mambodé 015 10020 _4486
Moabi 0,02 1196 902
Mukulungu 0,09 5703 2557
| Niové 0,18. 11591 2569 |
| Okan 178 115 151 | 47434
OnzabiliK 0,02 1416. 608
Padouk blanc 0 73. o
Padouk rouge 1,06 68 785 16 587
É LI 88 366 33282
Sipo 0,04. _2870 __ 974
al 0,91 58 944 45950 |
Tiama 0,03 1710 441.
| Tiama Congo | 118 | 75 997 367.
= | 21,83 1411099 | 477 069

De l'analyse de ce tableau, il ressort que 51 essences principales ont été effectivement inventoriées.
— Elles font au total 1 411 099 tiges pour une densité moyenne de 21,83 essences principales à l'hectare.

La distribution des effectifs des essences principales inventoriées par classe de diamètre pour la
= série de production est consignée dans le tableau ci-après.

CES |
TOI 10 0 Cu 0 CRE LIST | SOZE ver lotér |1eec | 8t12 | oo6v
eoz z 0 0 CET ee 2T 7 0 CRE et 88 |el EL vec
E868e 0 o 0 0 0 LvT PC LPOT EVE O199 pcs 2617 | 6969
08612 0 8e Tv le EL Lrre LHOË GE 688 (08 gges |682t  éosr
2IEE Ce EL CM EL OZ iv EL oc lie 8 995 v6e 19r
6IEST (0 0 ô us 18€ Ter ZDST est 96017 Gest Vpstr lost over
EEPET | OTEL LT 189 64 gve vez LE Ec IT €6r OT T8 ztt
SBBOLT | JDE 88 |obr 985 ES 996 GBIT |VesT |GBép 2869 |G1e/ O6 | secoz
v8e 6 ch 0 0 0 0 0 EL EL lt 986 |Sec oser | gogr
V9 10 0 10 0 LvT 0 gl. |t0€ éGrei Sogcr |vossz | Ggbee cave
T08 99 ee 49T C4 S6S 6907 | 9257 69€ VOTE POt | Z9IL 86 bo£L | ISvOr
[ar 0. 0 ro 0 0. 0 EL 0 | 4bT  loz EL le Lyt
099€ 0 0 To EL € 2 VIE € IPIE | 190 © V|IbET |béor | Obs
60zz 0 0 0 0 0 0 0 0 0 9e ses lé 2
0 0 0 0 LEZ 0 “Tor 0 El un ec “698 LvOT
LT ve It love vec vsL ESTT | 48/  GIbT set | 66 ETSE
el | EL VIE VTE EL zot OCT HT 48e Top ETS LvT
0 88 0 € dt le EL OZ | LbT VIS | 206 6961
0 10 10 0 0 0 0 IST | v6z 8987 | 829 L9bT
0 0 0 € 0 vIE jo 0 8v9 LOT  |vror | Ssce
0 0 Q Avr 49 189 &OT ete |ovce À|z/e 1e  ogte
0 10 02 £L gro pét Oops GE |1o1S |eevs |eses  ccce
0 0 16 I4T 0 0 EL vec To | Th 189
OE9 | 0E8r tBSr L68L |1GLET ETP6 61201 9e8 |oot vozz
0 0 EL 10 | EL ThEt  DIOT TT TILL | 8Or Les vs
0 0 ON 0 Gb LT (te 6 Via € 89
Ce Cr 10 £ri 80b 0 0 | 80 809 DEST
0 0 0 0 0 eo 0 0 Lt ISST co | z8ez
Î Cu 0 0 0 [o 0 Q Tec q IST € STE
GETOET | 096€ 9987 1691 VTOT SOSE | ES6P DG6 1098 2/29 louée Vzcéti |zgcer eue”
19985 197 vEst C2 80 OZZ ec 2 807 6 EL © |4yt | 800
L68T 0 [To 0 0 CE OCT 18 re 2 0 pis
€ 10 0 0 0 10 0 € 0 0 0 jo 0 10
CO nr: 0 0 0 0 10 #4 ue 0 0 “0
pes 0 0 € 0 EL To 497 0 Et F2 0 0
67 0 0 0 o CE 0 0 lo &T 0 Gt
PTE 0 : LSEZ 0 4 oo 0 CET EL 0 10 o
lB30L  (H39087 | OST-ObT | ObT-OET  OEr-02T | oZroit  our-007 | 0071-06 06-08 O8-0/ 0-09 09-08 050?  0p-0E

SES
LR
98ç8
Sr
LE

L'ESOE
zt6
vEOz9
vazv
80407

| Avate
ÎLE
v8TL
st

| 9T6c

| Sept
568
0SEr
POET
ozt9
ZLSOT
5809
vos
IULE
18€
Ly0T

| aosr
T86E
7

| 2STbOT
vez
oz
o

| ozz
EL
vobT
19€
0€-07

50

so.
so

: 50

Lo
ro
s'o
so

! s£‘o

60
vo
so
so

so

50
vo
io
0

Lo

so
so
so
VA

06
09
09
09
09
05
09
08

h eqeya
3801 assnoq
—ouejg issnog
7 noyeqiq
eugqea

gouoy pssog
Alep 2ss0g
{uo1o) H oB8uog

sqorv
3ub3do / snoky
eISOW0ijy / ejauessy
4 Suiv
vasuuy
2501 Sunopuy
unag Sunopuy |
div
12qv/2Rv |
Dueg nofesy

08 TOTT | Sajoio} sapueus e nofesy

0S GIvT
0 GObT
os 80bT
os TObT
Wa : 2po)

JEJA LUE

aunef nu, Weqy
PIPAS Wequ |
SoBno1 si1od e wieqy
1240UuL02 LUON

Loonpold ep aues E] mod s1jewelp ep essejo 1ed soguoqueaut sejediauud sooussse Sep SJ}22JJ9 Sep LOjNnqu}sIQ : ST neolqeL

660TII
_L66 SL
OT£ T

ST
ISTSTE
T6S TI
£0LS
96TT
070 07
[Ave

6I9EZ
0

vec
EL
985
v967

CHRONO

66811

|sozez |
Q

EETET
€L

EL

ETV8c

0

8E6c

EL

LET<]

Tor

ELStE
EL
0

97ES

LST

| 6E9b9
€L

TL6LL

6TEv8
LT 0
0 Lt
00€9  6Ev9
o 0
ELOOT | 957€
et | 9927
o 0
ëz EL
LISOT | 89207
LT tre
18€ | 4vt
0 0
0 L8E
0 Ce

TOBETT | 968PTT

EL vTs
CR
IESG | TEEr
0 so
L82S
8258
00
0 18€
TEE  EShe
v£6 LTT
995 | ros
£ 0
GES pee
9e 4

TSCI9T :

008€
0
tBLE
EL
eget
69677
EL

€L
GELET
24

ETOSOZ | ESTST
IZETT | 1865
19€ | 52
TIOb | 0078
v6t | I2IT
S1S | bOETT
8LOTT | E7967
0 0.
LbT | 88s
GEST : STOTI
vétz | bEOr
S60T | OSET

0 D
BST  paoz
VIE EOTT

00T

| 09

09
0
09
05
09
O0T
05
05

S2TT
Ca
SET
EZTT
Lezrt
| SbET
bET
HET
LIVE
| SET
SET
OZTT
ZEET
Lu

leo
duo eue
euueL

uedes
Snornopeg
'auejq Anoped
Hiigezuo |

uejo

nzunpninn
iqeon
apoqueu
SUEUEAN / 2J0101

Les volumes bruts totaux et exploitables quant à eux sont contenus dans la table de stock ci-après.

Tableau 16 : Table de Stock de la série de production

Essences | Codes Volume ha Volume total Volume DME
|! Abam à poils rouges 1402 0,64 . 41 448 _ 40852.
Abam évélé 1408 0,05 3513 446
Abam fruit jaune 1409 0,05 3 374 3255 |
Abam vrai EL 1419 0,03 1792. 1435
! Acajou à grandes folioles 1101 0,01 573 7 573
Acajou blanc 1102 0,1 6 528 2961
| Aiélé / Abel 1301 0,98 _ 63529 61 337
'Alep 1304 12,18 787 375. 490 577
Andoung brun ( 1305 0,04 2805 368
| Andoung rose H 1306 0,35 22557 | 575
| Aningré À 1201 9 965 4403 |
Aningré R 1202 6843. 5215
Assamela / Afrormosia : 1104 l 37 760 12 690
Ayous / Obeche 1105 12,92 835171. 725 668
Azobé 1106 0,08 “5419 2901
Bahia 1204 2,02 130 891 78 105
Bété 1107 0,94 60953 34 660
Bilinga 1308 0,42 27115 3287
! Bongo H (Olon) 1205 0,21 13 657 2001
| Bossé clair 1108 0,19 12 039 4765
| Bossé foncé 1109. 0,63 40 981 36 541
Dabéma 1310 0,92 59 379 42471
Dibétou 1110 0,54 35141. 11257
Doussié blanc 1111 0,05 3503 0
| Doussié rouge 1112 0,64 41265 5 606
Ekaba | 1314 0,05 73440. 2171
Emien E CS 3,54 229 173 156 063
Eyong _ 1 1209 5,45 352 640 247 178
Faro l 1319 0,33 21243 5630 |
: Fraké/Limba 1320 4,61 298 047 7 101552:
! Fromager / Ceiba 1321 3,02 195 141 190 319
llomba 1324 1,06 68 468 52989 |
lroko 11 0.26 16 852 9 339
Kossipo | 1117 1,44 93 122 60 544
Kotibé 1118 1,36 87 989 59 601
Koto 1326 0,19 712390 11202.
| Longhi | [1210 a 110 155 97 213
Lotofa / Nkanang ! 1212 0,06 3 994 2726
. Mambodé | 1332 39 606 |
! Moabi . 1120 15333 |
! Mukulungu 1333 21855
NÉ 1338 9 920 !
1341 237 684
OnzabiliK 7 1342 2 704
Padouk blanc 1344 7 0
Padouk rouge 1345. 88 288
Sapelli 1122 515 393

Sipo L Î 1123 0,35 22 366 19 600

Tali | 7 1346 5,35 346182 321269.
| Tiama 102407 016 1018 __ 8852.
! Tiama Congo Î 1125 0/55: 35 697 3 533

L ae h 86,56 5 599 558 3852513.

Les essences principales inventoriées dans la série de production présentent un volume
total brut de 5 599 558 m° et un volume brut exploitable de 3 852 513 m° bonus compris. C'est sur
certaines de ces essences que vont s'appliquer les décisions d'aménagement.

0 LeTr | 766 got |roec ec est vs ge 09 | get | ox)
SES ess | siovr [ere | or a ER A |
EU | GT O0TT. | £€6 | 8sbez | LE8v LSEE PLIT. 6LTE 08. odissoy
EUR Cénr æm |s Î CLAST ua mi : [as Et. “007 oO
| 8867 4422 0SS0T | lérozr GEGTT. | 2865 É }.1666 5005 09. _ equuoll }
[TITSET | 166407 | ZSZOT |gb6e |decc pes ei HOT | [EST | Sévr S eq129 / 1e$ewouy
RUES 1968 vec | 6609 | | 1926 t9817 l IOLTSE 9688 | soço7 equni / pHe14
D'épe re | [lo ce CCR ER STOE |OCSE (28 mani,
Lszse 0 [oo jo ent je |2s ÉTRETRE EL ST
L ET LId4 TSsT “TL0€ {. £6VE 205 LGTLT | S6bt SEETZ | €9082 | COEST | 1 ST46T à _| E6OSE j
ObvE To | SEZ  E98 ET | Lie ses |
FE — 6 enr ét | S6te RECETTE Ù .
ET To fo 10 | ee ST | 608 ler puëjg gissnog |
THISE D 10 0 2e | 0676 Tor “T9608 Ciars lé
6LE 65 Lover lee PSE SES CPE OT NE
_I86 0 RE CITE 99€ TT __jsser  |1u LE (ar ! souoy gssog
Cœur lo fo a Les on Tue | nier | 60 Nos eur 27 “aepames |
CC fes 9108 |S89T | 2/4 091. GOT + —_ {uoo) H ofuog

| gece

10 RCE | BOOT

Est 06 loges | Utwor | gocs eco |ezrs | 2600 Eu
O8TT [ISOE 9507 LOvTZ _GTIST. | 009ST. | 406 HOCT

o
LIODEC | PSOZIT S8sS/ TeSpOr | 25607 ÉURE e1p8qo / snoAv
s907 BEL 48807 |o6eo | ves “ | vv6 ESOULOYV / ejouressv |

9P6 7 Es Lv6E

|'036 0: [are

2501 Sunopuy |
SOET 7 unigäunopuy

TBLSL
72%

| 6ObzL GS88oT.

Car ÊUA

CPOET dev

D | 1qv / 921

Dueja nofesv |

ET
TUE
Lo 6ovr | sunef uni} eg

10 0 0 © [ouee S BOT | jen weqv
0 Er 89 a Îcés | 60 | os | zovr |  sesnoisiiode weqv |
| (38087 | 081 GE ont L'OTI-00T | 00706 | 0608 | 0804 | 0/08 | 09-06 | 05ür 10807 | VV | ad | spo> SOUBSSS |

uohpnpoid ep ass e] inod s4jauuelp ap assep Jed saguoquanu] sajediund sapuassa sep SalUN|0A sep UOHNqI1}SIQ : ZT NEjqeL

[ess S66ss |oEzgec | ses eve [ser £8€ [ere (vas 8€ | 20BVGE | 0b9 22r | 00 1ôv | S6s Seb | LES 28r | vie ovv | DTBBZE | 226 GCE | OC EG | mai)

1695€  |0 Dotel | ereit | ess

OBUOD EE

Q 0 Crcor 3
ÉTOMETR L'éoët _ à Tir lo 0. l D ES er Re: |
Ke FE _Lerser |eee | |2srer “Lecee Los | Le | prie IE K G ÉCME | L mn 1e
ser | : Je Jo is cr | É st | sor a
ES | GELTE © [sosos osvror | RES RS 2 =. des
fesse À es KO KT ul se ERA TEE CUBTE SEL | 2fnormoped
Î [o o 0 û ET CbvEt | puerg xnopes |

ELT

REC
8tt99 | SLETS | 6isté

:.6€59

Dosre

| 618
. — oS

[Let age (ve
Eee . GEST e) .

| T6vs

ST gt

9POQUEN |

(SET | 5s “Bueuexn 7 ejo101

RE

61097 |820S 2187 | Eboe

: mi
[TéPS | SELET |

43.2. Les essences faiblement représentées et proscrites de l'exploitation

L'inventaire d'aménagement indique la présence de cinquante un (51) essences potentiellement
commercialisables dans l'UFA 10 040. Le choix des essences aménagées a été fait sur la base de trois
critères à savoir :

L'arrêté 222 (MINEF, 2001) exige un minimum de 20 essences dont le volume exploitable
représente 75% du volume initial des essences principales ;
° La nature des structures diamétriques des essences à aménager.

Certaines essences principales inventoriées, suivant la table de peuplement de la série de
production, sont très faiblement représentées dans ce massif. Ces essences sont contenues dans
le tableau ci-après et se retrouvent déjà parmi celles qui présentent une structure diamétrique
très étalée avec beaucoup de classes de diamètre complètement vides. Elles sont pour cela
interdites à l'exploitation (du moins pour ce qui est de la première rotation).

Tableau 18 : Essences interdites à l'exploitation pendant la première rotation

Essences Codes Tiges ha Tiges total Tiges DME
Acajou à grandes folioles 1101 0 73 73
Padouk blanc 7 1344 0 73 _0
Abam fruit ja 1409 601. 534 451
Abam vrai 1419 0,01 566. 346
Total l 1 0,02 1246 880

Les principes de durabilité dans la gestion des ressources de ce massif forestier et le souci
de pérennisation des essences amènent à interdire l'exploitation de ces quatre (04) essences,
soit 5 263 mètres cubes de bois exploitable. De la liste des essences principales, il en reste
quarante-sept (47). Celles retenue pour le calcul de la possibilité sont représentées dans le
tableau ci-après.

433. Essences retenues pour le calcul de la possibilité
Vingt-trois (23) essences principales sur les quarante-quatre (47) restantes ont été
retenues pour le calcul de la possibilité. Elles font un volume brut exploitable de 2 954 458 m°
comme l'indique le tableau ci-après et représentent 76,79 % du volume brut exploitable initial

de toutes les essences principales autorisées à l'exploitation dans la série de production.

Tableau 19 : Liste des essences principales retenues pour le calcul de la possibilité

| Essences Codes Vol./ha Vol.total Vol.>=DME % total % exploitable
Abam évélé 1408 0,05 3513 446
Acajou blanc 1102. 0,1 6 528 2961

|Alep 1304 12,18 787375. 490577.

_Andoung brun 1305 0,04 2805. 368
Andoung rose ni] 1306 0,35 22557 575.
Aningré A 1201 | 0,15 9965 4403
Assamela / Afrormosia 1104 0,58 37760 12 690
Ayous / Obeche 1105 12,92, 835171 725 668
Bahia | 1204 2,02. 130801) 78 105
Bété 1107 0,94 60953 34 660.

[Bongo H (Olon) 1205 021 13657 2001

Lou
1 R

| Bossé clair [| 1108 019 12039 4765. 022, 012

Doussié rouge 1112 064 41265 5 606 074. 0,15.
Emien 1316 3,54. 229173 156063 4,10. 2,06

| Eyong | 1209 5,45 352640 247 178 6,30 6,42
Faro TT 1309. 033 21243 5 630 0,38 0,15

| Fraké / Limba : 1320 4,61 298047 101552 5,33 2,64
Fromager / Ceiba 1321 3,02 195141 190319 3,49 3,95
Mambodé | 1332. 077 4992 39606 0,89 103.
Niové | 1338 0,42 27043. 9 920 048 0,26.
Okan 1341) 6,18 399778 237684 7,15 6,18

|Padoukrouge | 1345 3,05 196968. 88288 3,52 2,29

| Sapelli 1122 1109 716923 515393 1282 1340
Total des ess. aménagées | [68,83 4451364 | 2 954458 79,58 76,79
Total des ess. exploitables | [8647 5503646 3847250 92,89 99,86 |

| Total | 86,56. 5 599 558 [7 3852513 100 100

Vingt-quatre (24) autres essences sont dans les essences complémentaires Top 50. Au vu de
leur potentiel exploitable intéressant, elles seront considérées dans le calcul de la production nette du
massif en fonction de leurs DME prescrits par l'administration forestière. Ces essences pourront alors
être exploitées en fonction de la demande et de leur valeur sur le marché du moment (Tableau 16).

Tableau 20 : Essences complémentaires TOP 50

ÎEssences ©] Codes Vol./ha Vol. total  Vol.>=DME % total % exploitable
7 Abam à poils rouges 1402 064. 41448 20852 | 0,74
| Aiélé / Abel | 1301 0,98, 63529 61337 114
| AningréR 1202 011 6843 5215 0,12
| Azobé _1106 0,08 5419 | 2901 0,10
Bilinga 1308 042. 2715. 3287 0,48
Bossé foncé . i 1109 L 0,63 40 981 36541 0,73.
| Dabéma 1310 092 59379 42471 1,06
| Dibétou 1110 54. 35141, 11257 0,63
Doussié blanc ait 0,05. 3503. CL 0,06
Ekaba 1314 0,05 3 440 2171 0,06
| lomba 1324 106 68468 52 989 1,22
Iroko 116 0,26, 16852. 9 339 0,30
Kossipo 1117 _ 144. 93122 60 544 166.
Kotibé 1118 136 87989. 59 601 1,57
Koto 7) 1326, 019 12390 11202 0,22
“Longhi 120 | 17. 110155. 97213 1,97
Lotofa / Nkanang __ 1212 0,06 :_ 3 994 2726 0,07
Moabi 77 0 702 | 15860 | 1533 0,28
| Mukulungu 1333. 043 28117 21855 0,50
1342 | 0,06 4107. 2704 007
1123 | 035 22366. 19 600 0,40
: 1346 5,35 | 346 182 321 269 6,1
1124 0,16, 10185 | 8852 0,18
Tiama Congo | 105 055 35697 3533 0,64
| Total comp. us 17,64 | 1142 282 892792 20,42.
| Total : H 86,56 5599558 | 3852513 100

De ce tableau, il ressort que ces vingt-quatre (24) essences dites complémen!
50 font un volume brut total exploitable de 892 792 m? représentant 23,21% du volt
total de toutes les essences principales autorisées à l'exploitation. |

4.3.4. Taux de reconstitution et détermination des diamètres d'aménagement
{DME/AME)

434.1. Larotation

Conformément à l’Arrêté N°0222 du 25 mai 2001, la rotation représente la période de
temps écoulée entre deux passages consécutifs à l'exploitation forestière au même endroit
ou encore le temps nécessaire aux peuplements exploités pour se reconstituer. Selon la
réglementation forestière en vigueur, le temps de rotation est fixé à 30 ans (MINEF, 2001)
pour l'aménagement des forêts au Cameroun. La période de rotation pour l’'UFA 10-040 sera
donc de 30 ans.

434.2. Les DME/AME

Le diamètre d'aménagement (DME/AME) est le diamètre minimum d’exploitabilité à
partir duquel l'exploitation peut être faite sans préjudice à la pérennité des essences. Il est
différent du diamètre minimum d’exploitabilité fixé par l'administration (DME/ADM). Ce
diamètre est calculé et adapté à la structure et à la composition de la forêt.

Le DME/AME est fixé lorsque le taux de reconstitution d’une essence n’atteint pas 50%
après un temps de rotation fixée à un minimum de 30 ans (MINEF, 2001). Dans ce cas, les
diamètres d’exploitabilité des essences concernées, doivent être remontés pour réduire les
quantités à prélever et améliorer de ce fait leur possibilité de reconstitution.

Les taux de reconstitution du nombre de tiges exploitées ont été calculés pour chaque
essence sur la base des DME administratifs et de la rotation ci-dessus fixée. Ils ont été calculés
par application de la formule suivante :

% Re = [No (1-A) (1-Q)"J/Np
Avec  N= Effectif reconstitué après 30 ans
A= Dégâts d'exploitation estimés et fixés à 7%
a= Mortalité estimée à 1%
T = Rotation fixée à 30 ans
Np= Effectif exploité

Les taux de reconstitution sur la base d’une rotation de 30 ans et des DME
administratifs pour les essences aménagées sont représentés dans le tableau 17 ci-après. Ce
tableau montre que l’utilisation des DME/ADM permet à dix-neuf (19) essences de se
reconstituer à plus de 50%. Les DME des autres essences seront augmentés afin de tenter
d'obtenir une reconstitution égale ou supérieure à 50%.

Tableau 21 : Taux de reconstitution obtenus à partir des DME administratifs

ESSENCES AM DME

Abam évélé À Lin 05 5
Acajou blanc v 0,7 sense
Alep 0,4 .

& an
Andoung brun 4 ! 05. h 60
Andoung rose {|

AningréA  P CT 60 88,27

Assamela / Afrormosia # 0,4 : 90 . 90,97
{Bahia sn us us 60 75,00
| Bété 5 î | 05 60 : 62,65 |
| Bongo H{(Olon) {© | | 07 60 543,60
_Bossé clair JA : 0,5. LL 80 _55,03

Doussié rouge AT H 04: 80 : 421,40

E A 0,9 50 LL 117,23

Faro au 07 60 118,32

Fraké / Limba_ 4 0,7 60: 122,83

Fromager / Ceiba A+ LL 0,9 50 153,28

Mambodé a f 0,5 90,76

Niové À 0,4 82,51

Padouk rouge 13 0,45 60 57,30

Ayous / Obeche n 0,9 80 : 50,60

Sapelli 2 05 | 100 1 52,00

Eyong 124 0,4 50 37,60

Okan V3 04. 60 42,12

Sur la base des DME administratifs, la reconstitution de deux (02) essences retenues pour le
calcul de la possibilité n'atteint pas le minimum de 50% recherché. Leurs diamètres d'exploitabilité doivent
donc être remontés pour réduire les quantités à prélever et améliorer de ce fait leur possibilité de
reconstitution (tableau 18).

Tableau 22 : Remontée des DME

ESSENCES AAM  DME %Re 1 | DME+10 %Re 2
Eyong 50 37,6 60. 80,90
Okan 60 42,12 70 84,52
Après la première remontée, toutes les deux (02) essences ont atteint le taux de reconstitution
requis.

Les diamètres définitivement retenu pour cet aménagement sont ceux pour lesquels le taux de
reconstitution est au moins égal à 50%. Ils sont contenus dans le tableau 19 ci-après

Tableau 23 : DME/AME par essence principale retenue

ESSENCES LAAM DME | DMA %Re

| Abam évélé 0,5 50 50

| Acajou blanc Ci 0,7 8  — 80

|Alep ! 04. 50. 50
Andoung brun É COS 60 : 60
Andoung rose É 0,5 60 : 60
Aningré À RS 05. 60 60

| Assamela / Afrormosia 0,4 7 90. 7 00
Bahia 0,5 60 60
Bété D CES 60 Co 60 |
Bongo H (Olon) 0,7 60 60
Bossé clair _ 0,5 L 80. 80

| Doussié rouge 0,4 80 80
Emien | 09 : 50 50

07. . 60 60

Fraké 1 Limba
Fromager / Ceiba
Mambodé

Niové

Padouk rouge

| Ayous / Obeche
Sapelli LL
Eyong
Okan

4.3.5. Possibilité forestière

60. 12283
50 153,28
50 90,76
50 82,51
60 57,30
80 50,60
100 | 52,00)
60 80,90
70 84,52.

Selon les prescriptions de l'Arrêté 0222, elle désigne le volume maximal de bois à prélever durant

la durée de la rotation en fonction des diamètres de coupe. Elle est obtenue par la formule suivante

Il'existe deux types de possibilités :

-_ la possibilité par contenance qui détermine la superficie annuelle ouverte à l'exploitation. E
obtenue en divisant la superficie de chaque Unité Forestière d'Exploitation par cinq (princi
l'équisurface des assiettes de coupe d'un même bloc quinquennal).

le est
pe de

- la possibilité par volume. Elle détermine le volume de bois à prélever dans une Unité Forestière
d'Aménagement. Elle est obtenue en divisant le volume total brut exploitable des essences
retenues pour le calcul de la possibilité en tenant compte des DME/AME, par six (principe de

l'équivolume des blocs quinquennaux).

Tableau 24 : Calcul de la possibilité de la série de production

| DMA

Essences | Codes DME Possibilité Bonus | Total exploitable |
Abam évélé 1408 50 50 44573. 0! 445,73
| Acajou blanc | 1102 _80 80 1750,14 121124 2 961,38
Alep . 1304 50 50 16082941 329747,93 490577,34
Andoung brun 1305 60 60 367,59 0. 367,59
Andoung rose 1306 __ 60 60 : 575,35 Q) 575,35
Aningré A 1201 | _60 60.334749 105544 402,93
Assamela / Afrormosia 1104 20 90 1268985 0 1268985
Ayous / Obeche 1105 _80 90 34619468 37947283 725 667,51
Bahia h 1204 60 60 67428,93 |  10676,37 78 105,30
Bété 1107 60 60 3172284 2936,91 | 34 659,75
Bongo H (Olon] 1205 _60. 60 2001,04 0. 2 001,04
Bossé clair 1108 80 80 3 335,44 1429,40 | 4 764,84
_ Doussié rouge 1112 80 80 453736 1068,55 5 605,91
Emien 1316.50 50 8445090 7161201 156 062,92
Eyong 1209 | 50 60 153443,49  2690,73 156 134,21
Faro 1319 60 60 5630,40 | 0 5 630,40
Fraké / Limba 1320 60 60 6625476. 3529771 101 552,48
| Fromager / Ceiba 1321 50 50 426488 186 054,47 190 31935.
| Mambodé 1332 50 50 33 368,50 |
Niové 1338 50 50 7 572,74
oi 1341 60 70 134990, 1117421 0
[ rouge 1345 60 60 7426356 14024,42
Sapelli 1122 100 110.370 005,76 145 387,20 (5
Total 1544 114,64 | 1 227 780,66 27

La possibilité totale pour les 23 essences retenues en tenant compte des DMA dans ce massif
forestier est fixée 1 544 114,64 m$ avec un bonus de 1 227 780,66 mê.

Le volume moyen à exploiter par bloc quinquennal est obtenu en divisant le volume total brut
exploitable pour les essences retenues dans le calcul de la possibilité par six. Toutefois, une marge de
moins de cinq (05) pourcent est tolérable dans les écarts entre les différents blocs.

Pq=Vt/6
Avec :

+ Pq= possibilité quinquennale ;
°__Vt= Volume total de la série de production.

On aura alors à exploiter en moyenne par bloc quinquennal environ 257 352,44 m3 de bois brut
pour un prélèvement annuel de 51 470,49 m3 en ce qui concerne la possibilité forestière.

De même, on aura également à exploiter en moyenne par bloc quinquennal environ 204 630,11
m$ de bois brut pour un prélèvement annuel de 40 926,022 m pour le bonus.

Tableau 25 : Volume des essences complémentaires du top 50

[ Essences | Codes | Bonus
| Abam à poils rouges |" 1402 | 750) 111787| 3973435 4085220)
5 862,98 | 55473,74 61 336,72

2: 170,94

35 929,86 |

4.3.6. Simulation de la production nette et commerciale

La production nette est obtenue en additionnant la possibilité forestière avec le
volume exploitable des autres essences principales autorisées à l'exploitation, tout en
excluant le bonus. Cette production sont données dans le tableau 21 ci-après.

Tableau 26 : Calcul de la production nette {essences principales et Top 50)

Î ESSENCES AMENAGEES nn l
Essences ! Codes  DME | DMA : Possibilité Total exploitable
Abam évélé | 1408 |

| Acajou blanc 1102

: Andoung brun

RE
346 194.68

263691 |
0!
429,40

| Fraké / Limba

RE
134 990,60 | 146 164,82 |

87,9:

|'Essences
| Ab à poils ro
| Aïélé / Abel

| Lotofa / Nkanang 2 032,98 | 693,06 | 2726,04 |
ME

9716,75

Î Mukulungu 12 138,68 21 855,43

2005,75 | 697,98 270873 |
2 756,53 16 843,57 : 19 600,10 :
122 351,36 321 269,10 j

| Tiama 0,00 | 8852,17 |
: Tiama Congo
| Sous-total 2

Grand Total

| 1992 693,18 | 1671993,71 |

La production nette de ce massif forestier est de 1 992 693,18 m°. Le bonus net quant
à lui est de 1 671 993,71 m°.

4.3.7. Parcellaire / Blocs d'aménagement

La parcelle représente la surface à parcourir à l'exploitation par unité de temps, il s’agit
d’une Unité Forestière d'Exploitation (UFE) ou d’une Assiette Annuelle de Coupe (AAC).

Il convient de souligner que la parcelle doit avoir autant que possible des limites
naturelles. Si l’unité de temps est cinq ans, la série de production est divisée en six blocs à peu
près d’égal volume appelés UFE.

Les UFE étant équivolumes, il y a de fortes chances qu’elles ne soient plus équisurfaces,
la richesse de la forêt n'étant pas toujours homogène.

Si l'unité de temps est l’année, l'Unité Forestière d'Exploitation (UFE) est subdivisée en
cinq zones d’égale surface (équisurface) appelées Assiette Annuelle de Coupe (AAC).

Le nombre d’UFE est fixé en tenant compte de la période de rotation qui est de 30 ans.
Il est égal à la période de rotation divisée par cinq, étant entendu que les UFE sont les blocs
d'aménagement de cinq ans, il y aura donc six UFE de cinq assiettes de coupe chacune.

43.71. Unités forestières d'exploitation et Assiettes annuelles de
coupe

Pour chaque assiette de coupe, nous allons donner d’abord la superficie productive qui
est celle effectivement exploitable, puis celle totale qui intègre les zones exploitables et celles
réservées à la conservation et qui ne subiront pas d'exploitation conformément aux normes
d'intervention en milieu forestier et aux prescriptions du présent aménagement. La
production nette par hectare et par strate devant servir de base pour la subdivision de ce
massif forestier en blocs quinquennaux équivolumes se répartit ainsi qu'il suit par
forestière productive.

Tableau 27 : Production nette par hectare et par strate forestière productive

| Strate productive | Vol 2DME/ha Superficie
DHC CP b. ta ES”
| DHC CP d : 57,77 |

SA d

. Superficies productive

4.3.7.2.

112,64
46,72
40,86

Ordre de passage

Certains paramètres biens connus encadrent l’ordre d'exploitation des blocs et des
assiettes annuelles de coupe. Il s’agit entre autre de :

+ La densité du réseau hydrographique et les difficultés qu'il y a à réaliser certains
ouvrages dans les marécages à raphiales (MRA) ;

° Le réseau routier ayant été utilisé jusqu’à lors continuera à être utilisé pour desservir
les autres assiettes, l'exploitation devant se faire de proche en proche ;

+ La répartition géographique du volume exploitable (possibilité).

L'ordre de passage correspond aux numéros des UFE et des AAC. Le premier chiffre est
le numéro de l’UFE et le second représente le numéro de l'assiette annuelle de coupe. Cet
ordre précisé dans la carte du parcellaire, est donné par une nomenclature à deux chiffres.
Ainsi, l'assiette de coupe N° 2-4 représente la quatrième assiette de coupe du deuxième bloc
quinquennal.

4.3.8. Unités forestières d'exploitation (UFE) et assiettes annuelles de coupe (AAC)

La forêt a été subdivisée en six b

contenus sont consignés dans le tableau ci-après.

Tableau 28 : Contenances et contenus des Unités Forestières d'Exploitation (UFE)

ocs quinquennaux dont les contenances et les

MEE UE >

STRATE | Superficie Vol/ha | TOTAL STRATE Superficie I Vol/ha | TOTAL

DHC CP b 4539,52 | 53,92 | 244 779,73 DHC CPb 5277,84 | 53,92 | 284 591,38

DHC CP d 494,6 | 57,77 | 28572114 DHC CP d 86,86 | 57,77 L_ 5017,74
[mir 1 _1027,8 | 112,64 | 115 772,40 MIT 1312,78 | 112,64 | 147 872,83

MRA 2251,08 0,00 MRA 2448,55 0,00

SA b 3368,88 | 46,72 | 157 397,28 SAb 2277,65 | 46,72 | 106 413,98 |

SA d 1622,13 |_40,86 | 627,87 SA d 1720,41 | 40,86] 7028814

cu 0] 0,00 0,00 CU 147,26 0,00 0,00

Sup. totale 13 304,01 612 704,41 Sup. totale 13 271,35 614 184,07

Sup. product. | 11 052,93 Sup. product. | 10 675,54

VES æ UFE 4

STRATE Superficie | Vol/ha | TOTAL STRATE Superficie | Vol/ha

DHC CPb 8304,43 | 53,92 | 447 700,99 DHC CP b 6611,37

DHC CP d 257,1] 57,77] 148520 DHC CP d 40,44

MIT 785,17 | 112,64 | 88 442,32 MIT 0

MRA 2112,82 0,00 MRA 196,31 le 1000

SA b 1292,46 | 46,72 | 60 384,96 SAb 2531,04 | 46,72 | 118 25260

SA d 0 | 40,86 0,00 SA d 3066,75 | 40,86 |7125 29°

CU 0 0,00 0,00 Cu 1628,74 0,00 0,00
Sup. totale | 12751,98 611 470,46 Sup. totale | 14 074,65 602 380,13
Sup. product. | 10 639,16 Sup. product. | 12 249,60
UFE 5 UFE 6
STRATE ____| Superficie | Vol/ha TTroraL STRATE Superficie | Vol/ha | TOTAL
DHC CP b 2870,84 | 53,92 | 154 801,27 | DHC CP b 3067 53,92 | 165 378,59
DHC CP d O0! 57,77 0,00 DHC CP d 0! 57,77 0,00
[MIT 1528,17 | 112,64 | 172 134,57 MIT 2506,08 | 112,64 | 282 28731 |

MRA 2918,23 000] |[MRA | 368807 Im
SAb 4006,57 46,72 | 187 190,77 SAb 2398,4 | 46,72 112 055,53
SAd 2323,34 [_20,86 94 921,12 SA d 1348,38 | 40,86 | 55 088,68
CU 0 0 0,00 Leu Q 0,00 0,00
Sup. totale | 13 647,15 609 047,72 Sup. totale | 13 007,88 614 810,12
Sup. product, | 10 728,92 | Sup. product. | 9 319,86

Superficie totale 80 057,00

Superficie productive 64 666,00

Volume (production Nette) 3 664 686,91

Ecart 2,063 |

L'écart entre l’UFE 6 qui a la Production Nette la plus élevé (614 810,12 m3) et l'UFE 4
qui a la Production Nette la plus faible (602 380,13 m°) est de 2,063 %. Il est inférieur au
maximum de 5% tolérable. Ces UFE sont donc équivolumes.

Chaque bloc d'exploitation où UFE a été ensuite subdivisé en cinq Assiettes Annuelles
de Coupe. Les contenances de chaque assiette de coupe se trouvent dans le tableau 28 ci-
après.

Tableau 29 : Contenance des assiettes de coupe de la réserve

N°UFE Sup. Total Sup. prod Ecart N°UFE : Sup. Total _ Sup. prod | Ecart
UFEV 2729 2242 24738 UFEA | 2420 2406 3,2570
2656 2207 2597 2460
2543. 2188 2598 2461
2518 2192 3659 2485
2858 2225 2801 2437
Total 13304 11053 | Total 14075 12250
UFE 2843 2167 3,0240 UFES 2650 2133  4,0513
3 2700 2172 2848 2189 (al
2536 0 2613. 2104 ji
2324 2119 | 3247. 2152
2869 2108 2290 2150
Total 13271. 10676. | Total 13647 10729
UFE 3 2417 2091  3,5661 UFE6 | 2887 1894
2324 2139 2736 1911 |
# 2645 2157. 2612 1871
2863, 2163 2325 1891

2504 2089 …. | 2447 1953.

Total 12752 10639 Total 13008 9320

L'équisurface des Assiettes Annuelles de Coupe au sein de chaque UFE est respectée

ous les écarts évalués en fonction de la superficie productive des UFE étant inférieurs au seuil de
5% tolérable.

Les UFE et les Assiettes de Coupe sont matérialisés sur les cartes suivantes.

Carte 6 : Division de l'UFA 10.040 en UFE

63

Carte 7:

Subdivision de l'UFA 10-040 en assiettes annuelles de coupe

4.3.8.1 Voirie forestière

Pendant le passage dans les différents AAC, dans le souci de rationaliser les coûts
d'exploitation et pour éviter de perturber continuellement la faune dans les dites AAC, il serait
exploité autant que possible le réseau roulier existant mis en place lors de l'exploitation des AAC
de la convention provisoire et du premier bloc quinquennal, plutôt que d'ouvrir de nouvelles piste.

Le positionnement de la voirie forestière à l'intérieur des blocs quinquennaux a été fait
en s'assurant que :

+__Les pistes suivent les lignes de crêtes principales ;

*__ Elles relient les assiettes annuelles et les blocs qUinquennaux les uns aux autres suivant

‘ordre de passage de l'exploitation :

Elles évitent au maximum les cours d'eau, les sources, et les marécai SEEN
de minimiser la construction des ouvrages de franchissement etles pe Urbatiens dés .:\
écosystèmes sensibles. | 4

La planification des pistes secondaires et de débardage se fera sui
préconisée par API Dimako {Mekok, 1995 cité par Durrieu de Madron et;

consiste à regrouper les tiges exploitables en ‘paquets d'arbres” sur la base des résultats de
l'inventaire d'exploitation. Les tiges d’un paquet ou d’un ensemble de paquets rapprochés
seront destinées à un même parc à bois d’où partiront les pistes de débardage.

La planification du tracé des pistes se fera en deux étapes. La première étape
consistera à examiner les documents cartographiques au bureau pour ressortir un tracé
provisoire. La deuxième étape consistera à la reconnaissance sur le terrain (caractéristiques
du sol, limites des zones marécageuses, largeur et niveau des cours d’eau, etc.). On appliquera
au maximum les normes d'intervention en milieu forestier (MINEF, 1998).

Dans le présent document, l’entreprise appliquera tous ses principes lors de
l'élaboration des cartes du réseau routier et proposera cependant un tracé de pistes
secondaires et des pistes de débardage qui seront précisé lors de l'élaboration des différents
plans quinquennaux et des plans annuels d'opération. Il suffira pour ce projet d'ouverture du
réseau routier de superposer la carte du réseau hydrographique et celle topographique
ressortant les éléments du relief. Cette méthode permettra d’avoir des pistes forestières
courtes et efficaces causant moins de dégâts sur l’environnement de la forêt.

L'importance du réseau routier à construire sera fonction de la topographie et de la
richesse de la forêt.

Carte 8 : Planification du réseau routier de l'UFA 10 040

1032000 1041000

1058000 +065000

Ats00e

LEGENDE

—— voirie forest

| Due

1032000 1041000

un

4.3.9. Programme d'intervention sylvicole

L'objet principal de l’aménagement d’une UFA est d'assurer une production soutenue
de bois d'œuvre en quantité et en qualité au cours des différentes rotations. Toutefois, la
coupe sélective à diamètre limite telle que pratiquée actuellement a tendance à modifier la
structure de la forêt. Les meilleurs sujets des essences de valeur sont exploités et les arbres
mal conformés et les essences de moindre valeur commerciale sont laissés sur pied. Sur le
long terme, la qualité et la quantité du bois disponible risquent de diminuer pour les essences
actuellement exploitées. L'aménagiste se doit d'adopter des mesures qui assureront un
rendement soutenu de bois exploitable autant en quantité qu’en qualité.

Différents traitements sylvicoles ont été mis à l’essai dans plusieurs pays al des
forêts tropicales. Les résultats obtenus ne sont pas très probants et parfois le me)
supérieur à la valeur générée. On s'entend par contre sur le fait qu’une/ouverture de la:2\
canopée aura une influence positive sur l'accroissement en diamètre des ti

A l'état actuel des connaissances acquises dans ce domaine, il semb

vouloir appliquer un traitement à grande échelle. Cependant, les essais en gr
Ÿ

D.
doivent être mis en place afin d'évaluer leurs effets. C'est dans cette optique que la société
s'engage à réaliser des traitements sylvicoles sur une certaine superficie durant la mise en
œuvre de ce plan d'aménagement.

Les protocoles d'application des traitements seront arrêtés et mis en place avec des
organismes de recherche tels que l'ANAFOR, l'IRAD, le CIRAD- Forêt ou le CIFOR. Des placettes
témoins seront parallèlement mises en place afin d'évaluer l'impact des traitements sur le
peuplement résiduel.

Dans un premier temps, trois traitements sylvicoles seront mis à l'essai: la
préservation d'arbres semenciers, le dégagement d'arbres d'avenir et l'enrichissement.

La préservation d'arbres semenciers consiste à identifier et à préserver sur pied un
certain nombre de tiges matures afin de produire des graines pour favoriser la régénération
naturelle.

Le nombre de pieds par unité de surface sera déterminé en fonction des essences et
selon leur mode de production des graines.

Le dégagement d'arbres d'avenir consiste à éliminer les arbres de moindre valeur qui
gênent ou oppriment un arbre d'avenir. Un arbre d'avenir étant considéré comme un arbre
bien conformé, en bonne santé d’une essence ayant une valeur commerciale reconnue et
dont l'exploitation est prévue lors de la prochaine rotation.

L’enrichissement consiste à replanter des essences de grande valeur commerciale
dans les ouvertures naturelles (chablis) ou les trouées d’abattage. Ce traitement demande un
entretien régulier durant les 4 ou 5 prochaines années suivant la plantation de manière à
contrôler la végétation entrant en compétition avec les plants mis en place.

1! sera possible d'évaluer les coûts à lhectare lorsque les protocoles d'implantation
seront bien définis et ainsi fixer en termes de superficie à traiter annuellement. La définition
des traitements sylvicoles et le programme de réalisation seront repris en détail dans les plans
quinquennaux.

43.10. Régime sylvicole des essences spéciales
Une série d’essences dites spéciale a été identifiée dans l'UFA. La plupart de ces

espèces présentent un intérêt important pour la subsistance des populations et elles peuvent
souvent faire l’objet d’un commerce.

estiere.

Parmi lesdites essences, seule l'ébène est protégée par la réglementati « ?
La
dre de cet
/ 4 8

C'est la seule essence qui bénéficiera d’un régime sylvicole spécial dans le/Ca
z *
aménagement. A 4

4e

£

L'objectif de l'aménagement de cette espèce qui fait partie du groupé'di
de haute valeur économique, est d'assurer le maintien des effectifs présents'en
pérennisation de l'espèce.

Les règles sylvicoles ne seront pas très différentes de celles retenues pour les essences
exploitées dans le cadre de cet aménagement. La population d'ébène présente dans le massif
sera soumise aux simulations de calcul du taux de reconstitution et un DME/AME sera fixé en
fonction. Par ailleurs, les sujets d’avenirs seront strictement protégés et conservés en vue
d'assurer la pérennité de l'espèce. Des interventions par éclaircie ou par délianage pourront
être effectuées en vue d'éliminer les espèces sans valeur qui les concurrencent directement
et qui mettent leur survie en péril.

Vu son importance économique et son statut légal, l’ébène sera repéré et identifiée
avec un marquage à la peinture dès la réalisation de l'inventaire d'exploitation dans les
assiettes annuelles de coupe. Après l’exploitation, les pieds ayant survécus pourront être
entretenus suivant diverses interventions (éclaircie par dévitalisation, délianage, …) pour
accélérer leur développement.

4.4. Exploitation à faible impact

L'exploitation forestière, malgré le faible nombre de tiges prélevées à l'hectare, cause
des dommages au peuplement résiduel lors des opérations d’abattage, de construction des
routes ou de débardage.

D'autres pertes de bois en forêt sont dues à des techniques d’abattage ou de
façonnage de bois parfois mal maitrisées par les ouvriers. La réduction des dégâts
d'exploitation à leur minimum contribuera à améliorer la qualité du peuplement résiduel et à
diminuer les pertes de bois en forêt. Pour cela, des techniques d'exploitation appropriées
(bonne exécution des inventaires d'exploitation et réalisation des cartes de prospection,
abattage directionnel, planification du réseau routier, des parcs à bois et des pistes de
débardage) seront appliquées de manière à optimiser le volume de bois exploité et à limiter
les pertes pouvant être du es à des mauvaises pratiques.

Le plan d'aménagement tel qu'élaboré s'inscrit dans une vision globale de planification
et de gestion de l'exploitation forestière en vue de limiter ou de réduire les dégâts
d'exploitation. Avec un parcellaire bien établi, il sera plus aisé de bien planifier la progression
des coupes dans le temps et dans l’espace ; et de programmer suffisamment à l'avance
l'installation du réseau routier.

La formation du personnel est primordiale particulièrement en ce qui concerne les
activités en forêt telles que l'abattage, le façonnage ou le débardage. La société DINO et Fils
devra signer un contrat d'appui technique avec une ONG de son choix pour le renforcement
des capacités du personnel ouvrier de ses différentes sociétés.

4.5. Programme de protection de l’environnement

4.5.1. Protection contre l'érosion

Pour minimiser les risques d’érosion lors de la mise en œuvre du plan d’ amkogeème
le concessionnaire s’engagera à respecter les mesures suivantes :

e Limiter l'exploitation forestière à 30 m des cours d’eau et marécages ;

+ _Implanter les parcs à bois de taille d'environ 0,2 ha (approximativement 30 m sur 60
m) de préférence sur des lignes de crête avec un terrain légèrement en pente (2%) afin
de faciliter l'écoulement de l’eau vers la végétation environnante ;

+ Ne pas abattre d'arbres sur un site dont la pente est supérieure à 35% ;

e Construire des routes principales au moins six mois avant l'exploitation afin de
favoriser la stabilisation des sols et diminuer le risque d’érosion ;

+ Ne pas réduire la largeur d’un cours d’eau à plus de 20% lors de la construction d’un
pont ;

° _ Dévier les eaux de ruissellement des fossés vers des zones de végétation lorsque la
pente sur une route est à plus de 9% ;

+ Fermer certaines routes du massif à la circulation en période de pluie.

4.5.2. Protection contre le feu
Elle consistera principalement à interdire les activités agricoles dans l’UFA.
4.5.3. Protection contre les insectes et maladies

In’y aura pas de mesures préventives contre les insectes et maladies. En cas d'attaque
de la forêt par les insectes ou par les maladies, l'exploitant forestier informera à temps les
services compétents (administration forestière, recherche forestière) afin de prendre des
mesures nécessaires qui s'imposent.

4.54. Protection contre les envahissements de la population

L'ouverture et l'entretien régulier des limites de l’UFA contribueront à rappeler aux
éventuels solliciteurs d'espèces agricoles la séparation entre la zone agro forestière et la forêt
de production.

4.5.5. Protection contre la pollution

Pour éviter la pollution de l'air et des eaux, les mesures suivantes seront prises autour
et dans l’UFA :

° Le nettoyage des machines ne se fera ni dans les cours d’eau ni à une distance
inférieure à 60 m de ceux-ci. Cette mesure s'applique également pour la manipulation
de carburants ou de lubrifiants en forêt ;

°__Le maintien d’une zone de protection de 60 m autour des sources d’eau potable ;

+ L’enlèvement des arbres ou partie d'arbres tombés dans les cours d’eau lors de la
construction des routes ; all

e La récupération des déchets provenant des machines (lubrifiants, graissesh
usées, etc.) puis stockage dans un lieu unique pour traitement L

+ La construction des dos d'âne avant la traversée de tout cours d’eau impOrtant situé
dans ou en périphérie de l’UFA. L VE

En ce qui concerne les produits chimiques utilisés en forêt, la société n’emploiera que
des produits homologués pour le traitement des grumes.

4.5.6. Protection de la faune

Dans le cadre de la mise en œuvre du plan d'aménagement de l’UFA 10 040, le
concessionnaire s'engage à appliquer les mesures suivantes :

° _La sensibilisation des populations riveraines sur la législation en matière de chasse et
pour un changement de comportement alimentaire et économique,

e Elaboration d’un plan de gestion de la faune à base des études spécifiques réalisés
dans l’UFA 10 040 notamment un état des lieux de chasse dans le massif.

e Le renforcement du règlement intérieur de la société et des contrats de transport en
matière de lutte contre le braconnage et de protection de la faune ; l'interdiction de la
chasse, le transport de viande de brousse, d'armes ou de chasseurs ainsi que des
sanctions sévères contre toute infraction y seront clairement mis en exergue (mise à
pied au personnel contrevenant, suppression de prime de production et de
rendement, licenciement, etc.) ;

e  L’obturation des bretelles d'exploitation en fin d'activité dans une assiette de coupe à
l’aide de barrage aux grumes ou par la mise en place de fossé ou monticule de terre ;

° La fourniture de protéines alternatives par la promotion de l’élevage et/ou de la
pisciculture dans la zone ;

e _Le renforcement de la sensibilisation des ouvriers de la société et leurs familles sur la
loi en matière de chasse, les espèces d'animaux protégées et la période de chasse
(affiches aux sites et aux chantiers, des notes de service réprimant le braconnage au
sein de la société) ;

e Des sanctions disciplinaires à l'encontre du personnel indélicat (mise à pied au
personnel contrevenant, suppression de prime de production et de rendement,
licenciement, etc.) ;

e La destruction des campements temporaires des ouvriers en forêt après leurs
utilisations ;

e La fourniture des protéines alternatives (viande de bœuf, poisson) aux ouvriers
travaillant en forêt ;

e _Le contrôle des entrées et des sorties des personnes en installant à l’entrée du massif
une guérite ;

e La surveillance du massif par la mise en place d’une cellule interne de lutte contre le
braconnage composé aussi bien d’écogardes que de villageois ;

e La création d'activités alternatives à la chasse par la promotion d’une autre forme de
valorisation de la faune sauvage de l’UFA 10 040 à travers une zone de chasse
communautaire ;

e La définition précise de la participation de l'exploitant forestier dans les plans

d'opération, sur les aspects tels : la circulation de l'information, appui er

logistiques, etc. … Ce

les services compétents en apportant un appui logistique.

L'accès à l’UFA ne sera autorisé qu’au personnel de la société ainsi qu'aux chasseurs
agréés appelés à exercer leurs activités dans la zone en période de chasse légale. Ceux-ci sont
cependant responsables des dépouilles des animaux tués conformément à la réglementation
en vigueur.

4.5.7. Dispositif de surveillance et de contrôle

La société doit avoir une organisation interne la permettant de disposer d’une
connaissance parfaite de tout ce qui se passe dans sa forêt. À cet effet, une équipe de la cellule
d'aménagement fera des patrouilles régulières dans et autour de la forêt pour s'assurer du
bon respect des prescriptions d'aménagement contenues dans le présent plan. Les infractions
ou dysfonctionnements constatés seront communiqués à l'Administration des Forêts pour les
mesures urgentes à prendre afin de préserver la ressource bois.

Par ailleurs, l'aménagement forestier impose des contraintes majeures lors de sa mise
en œuvre notamment :

e Le respect du parcellaire (limites des Assiettes Annuelles de Coupe et des Unités
Forestières d'Exploitation) et des limites des autres séries identifiées =

+ Le respect des Diamètres Minima d’Exploitabilité fixés dans l'aménagement et
approuvés par l’administration en charge des forêts ;

+ Le respect des prescriptions sociales relatives à la participation des populations à
l'aménagement.

°__Le non abattage des essences interdites à l'exploitation ;

+ __ La bonne délimitation des Assiettes Annuelles de Coupe ;

* Le respect des prescriptions en matière d'exploitation (diamètre d'aménagement,
essences interdites, zone de protection, abattage directionnel...)

e L'application stricte des normes d'intervention en milieu forestier ;

+ La lutte contre le braconnage.

La société et ses partenaires d'exploitation prendront les dispositions nécessaires pour
veiller au respect strict des contraintes ci-dessus énumérées. Pour cela, une cellule
d'aménagement sera mise en place auprès de La société pour les activités forestières de cette
circonscription. Les capacités du personnel de la jeune cellule d'aménagement seront
renforcées pour faciliter la mise en œuvre de ce plan d'aménagement. Les modules de
formation devront comporter entre autres :

+ L'utilisation des outils dendrométriques pour le mesurage et le cubage des arbres, de
la boussole et du GPS pour l'inventaire forestier et le cheminement en forêt F

e Les procédures administratives de l'exploitation forestière pour l'obtention des
documents d'exploitation ;

+ _Le suivi de la mise en œuvre du plan d'aménagement ;

+ _La législation sur la protection de la faune.

4.6. Autres aménagements
46.1. Mise en place d’une structure de suivi du plan d'aménagement

Certains aspects de la mise en œuvre du plan d'aménagement d’une concession
forestière représentent des tâches supplémentaires pour lesquelles il est nécessaire de créer
une unité spécialisée pour s’en occuper. La mise en place d’une telle unité a pour but de
soulager la Direction de la société du poids de travail que représentent la gestion
administrative de l’entreprise et la gestion technique des chantiers d'exploitation dans le but
d'améliorer la compétitivité technique et financière de celle-ci. Cette unité composée de
spécialistes du domaine forestier en général et de l'aménagement forestier en particulier aura
a lourde tâche programmer et de coordonner les différentes activités prévues par le plan
d'aménagement. Une autre possibilité serait de sous-traiter cet aspect du suivi à un bureau
d'étude spécialisé et compétente. La structure retenue aura aussi pour tâche, la mise en
cohérence de toutes les activités menées par les divers acteurs dans et autour de l’UFA dans
a perspective d’une gestion durable.

4.6.2. Matérialisation des limites de l'UFA

Les travaux de délimitation et de matérialisation des limites des différentes entités
orestières de l’UFA sont considérés comme activités faisant partie de son aménagement
physique ayant pour but de contenir l'exploitation dans les limites de l'entité concernée et
aciliter le contrôle.

Dans le cadre de cet aménagement, les limites de l’UFA seront entretenues tous ans
et matérialisées en plan après classement. En cas de plantation sur les limites, les plants
énéficieront de deux entretiens annuels sur cinq (05) ans. Les limites des UFE seront ouvertes
’année précédente son entrée en exploitation et bénéficieront d’un entretien annuel jusqu’à
sa fermeture à l'exploitation.

Quant aux AAC, leurs limites seront ouvertes au moment de l'inventaire d'exploitation
préparatoire à leur exploitation.

4.6.3. Mise en place du réseau routier

L'aménagement physique de l’UFA porte aussi sur la mise en place et d’un réseau
routier permanent pour faciliter l'exploitation et l'évacuation du bois. Le réseau routier
existant mis en place lors des exploitations antérieures (vente de coupe et convention
provisoire) sera utilisé pour atteindre les parties de l’UFA à ouvrir en exploitation. L'ouverture
des pistes sera progressive dans le temps et évoluera au rythme de l’entrée en exploitation
des UFE et AAC. Après l'exploitation, seules les pistes principales seront maintenues pour
desservir les UFE et AAC suivantes et permettre l'évacuation de la production. = Ç

D'autres ressources que le bois d'œuvre sont disponibles au sein de
entre des ressources halieutiques, cynégétiques, des PFNL et des sites particu
avoir un intérêt touristique et même économique etc. |

A 2

4.6.4. Structure d'accueil du public

Dans le périmètre de l'UFA 10 040, il n'existe pas des sites d'intérêt touristiques
pouvant drainer un important public. Au cas où un site d'intérêt touristique sera découvert
dans l’UFA lors de la mise en œuvre du plan d'aménagement, l'opérateur économique
participera dans la mise en place d’une structure d'accueil du public.

46.5. Le campement

Pour l'instant aucun campement n’est construit au sein de l’UFA 10 040. Cependant, il
existe un économat pour l’approvisionnement des ouvriers en denrées de première nécessité.

4.6.6. Mesures de conservation du potentiel halieutico-cynégétique

La protection de la faune dans cette l'UFA 10 040 passe par la réduction du braconnage
où selon les enquêtes menées sur le terrain, il constitue activité non négligeable des
populations. Aussi les mesures suivantes doivent être prises par le concessionnaire et ses
partenaires d'exploitation pour limiter l'extension de ce fléau :

+ Transformation de cette UFA en zone de chasse professionnelle £

+ Renforcer le contrôle des points d'accès dans le massif avec l'appui des services
déconcentrés du Ministère en charge des Forêts et des forces de maintien de l’ordre,
le long des axes routiers existants. Une attention particulière devra être accordée à la
surveillance des pistes forestières qui entrent par les villages et qui vont à l’intérieur
de ce massif ;

e Susciter la création de deux comités Paysans-forêts (CPF) chargé d'aider le
concessionnaire et son partenaire d'exploitation à lutter contre le braconnage dans ce
massif forestier ;

e introduire dans le règlement intérieur des partenaires d'exploitation du
concessionnaire et les rendre applicables, les aspects répressifs du braconnage ;

+ Introduire dans les clauses des contrats de transport du bois avec les sous-traitants du
partenaire d'exploitation du concessionnaire, les prescriptions interdisant le transport
des braconniers et leurs produits ;

+ Sensibiliser en continue les populations sur la nécessité de la conservation de la faune,
notamment les espèces protégées. Cette sensibilisation se fera à travers le maintien
en état des affiches dans les villages riverains du massif et par l’organisation des
réunions de sensibilisation ;

+ Former et encourager les populations riveraines à l’élevage des animaux domestiques
et de certains gibiers tels que les aulacodes pour diminuer la pression sur la faune
sauvage. Pour cela, le concessionnaire accordera un appui financier à certaine
personnes et associations ou GIC de la localité intéressée ; Se

°__ Contrôler la chasse effectuée par les équipes d'inventaire d'exploitation suffi

+ La création des zones de chasse à gestion communautaire (ZICGC);

+ Le suivi post exploitation de la faune ; s {

+ La mise en place d’une plateforme de gestion participative de la chässe
Administration, populations, ONG) ; é

+ L’appui à l'administration dans les actions de répression de braconnage

4.6.7. Promotion et gestion des produits non ligneux

Selon leurs droits d'usage, les populations riveraines de l’UFA 10 040 prélèvent dans la
forêt une gamme variée des produits forestiers non ligneux : fruits, sève, racines, cœur de
l'arbre, etc. la collecte des fruits par exemple concerne certaines essences telles que le moabi
(Baillonella toxisperma), le manguier sauvage (irvingia gabonesis), l’essesang (Ricodendron
heudelotti), le bitter kola (Garcinia kola), le corossoliet sauvage (Anonidium manix), le
noisetier (Coula edulis).

4.6.8. Mesures pour harmoniser les activités de la population avec les objectifs
d'aménagement

Ces mesures visent une implantation des communautés villageoises dans
l'aménagement de l'UFA. Elles passent par les comités paysans-forêt ou comités de
redevances forestières dans lesquels travaillent en partenariat l'exploitant forestier, les
populations locales et l'administration forestière.

4.7. Activités de recherche

Les activités de recherche contribueront à une meilleure connaissance de la forêt en
vue de réajuster progressivement les paramètres d'aménagement. || s'agira beaucoup plus
d’une recherche appliquée, bien que l’entreprise soit disposée à collaborer pour la recherche
fondamentale.

Deux à trois parcelles permanentes d'observation (de 0,5 à 1 ha) seront installées dans
les différents types de végétation présents dans l’UFA.

Les principaux thèmes de recherche porteront sur :

+ __ L'établissement des tarifs de cubage locaux,

+ La détermination des coefficients de commercialisation, les accroissements, la
mortalité,

+ La phénologie,

+ _Les effets des traitements sylvicoles,

+  L’entomologie,

+ L'influence des activités d'exploitation sur la faune.

Ces recherches seront réalisées en collaboration avec les structures compétences
{instituts de recherche, universités, ONG).

Les programmes et les protocoles de ces recherches seront présentés plus en détai
dans les différents plans quinquennaux et les plans annuels d'opération.

75

PARTICIPATION DES PO

Pour mener à bien les opérations dans l’UFA, le concessionnaire avec l’administration
des forêts prend en compte la participation des populations riveraines. Pour ce faire, elle
appliquera la méthode approche participative en impliquant celles-ci dans l’ensemble du
processus de mise en application.

5.1. Cadre organisationnel et relationnel : Comités Paysans Forêt

Les villages riverains directs de ce massif forestier devront être regroupés autour des
Comités Paysans Forêt (CPF). Le concessionnaire prendra des mesures qui s'imposent pour la
création et la mise en fonctionnement de ses CPF. Les représentants désignés à cet effet
serviront de courroie de transmission entre les populations riveraines, l'administration
forestière et La société. Conformément aux dispositifs réglementaires, les CPF seront
constitués de huit (08) membres. Dans le cadre de leurs activités, les comités paysans-forêt
ont pour rôle, en collaboration avec les agents de la cellule d'aménagement et de gestion,

d'assurer :

e La sensibilisation et l'animation dans les villages ;

°__ L'information des villageois sur les activités d'aménagement ;

° La participation au règlement des conflits.

+ _La participation à la mise en œuvre du plan d'aménagement de la forêt communale et
à toutes les négociations concernant la forêt communale ;

La surveillance et le contrôle des activités en périphérie de la forêt communale ;

e La participation au montage des projets communautaires à réaliser dans le cadre des
recettes issues de l'exploitation de la forêt communale.

5.2. Modes d'intervention des populations dans la forêt

Les CPF étant l'organe de représentation des populations, ces dernières pourront
intervenir dans la gestion forestière sur les axes suivants : la participation à l'aménagement
de la forêt ; l'identification des sites d’importances culturelles, religieuse ou économique dans
la forêt ; la participation au développement local.

A travers ce CPF, le concessionnaire assurera une coexistence des différents usages de
la forêt (Exploitation forestière et exercice de droit d'usage).

La main d'œuvre locale, à compétence égales, sera prioritaire à l'embauche pour tous
les travaux qui interviendront dans le cadre de l'exploitation de l'UFA.

Le concessionnaire appuiera les organismes et/ou financera directétire de
développement rural. Ceci pourrait se traduire par des programmes de co étion de
maison de santé, l'amélioration des infrastructures éducatives et l'entrée tén/
l'écoulement des produits agricoles étant l’une des actions ayant un impact
développement de la zone.

4e

La loi forestière de 1994 et son décret d'application devront faire l’objet d’une
vulgarisation permanant par l'administration, l’entreprise, les ONG et les autres partenaires
en ce qui concerne la gestion de la biodiversité.

Les droits d'usage des populations riveraines seront respectés. Par ailleurs, deux
formes de participation sont envisageables :

e Participation gratuite ;
+ Participation rémunérée.

5.2.1. Participation gratuite

Les populations riveraines seront sollicitées pour :

+ Respecter les dispositions du présent décret de classement et du plan d'aménagement
concernant les droits d’usage et les activités réglementées ;

+ Veiller à la réalisation des œuvres sociales pour le compte des communautés
villageoises.

5.2.2. Participation rémunérée

La société devra initier un programme dit "programme social" qui emploiera les élèves
et étudiants des Arrondissement concernés pour leur permettre de gagner des revenus
substantiels pour soutenir leurs études. Les populations riveraines seront également
impliquées dans des contrats intéressés, l'essentiel des travaux de délimitation et d’entretien
des limites ainsi que la production des plants forestiers pour les activités de reboisement et
d’enrichissement après le passage de l’exploitation.

5.3. Evolution des relations populations-forêt

L'aménagement de l’'UFA contribuera de façon sensible à l'amélioration du niveau de
vie des populations riveraines. Cette contribution sera à la fois directe et indirecte.

5.3.1. Retombées directes

Les retombées directes proviennent d'une part des revenus des emplois créés à travers
les activités conduites par l’'Aménagiste et l'opérateur économique chargé de la récolte des
bois dans l’UFA.

Au nombre des retombées directes de l'aménagement de cette UFA, nous pouvons
citer :

e Le maintien des droits d'usage (chasse, pêche, cueillette, accès aux lieuy rés,
prévus dans le plan d'aménagement ; x
+ La création d'emplois à travers les diverses activités de terrai à
d’alignement, délimitation, marquage des semenciers et tiges d” avenir, délianage, .
inventaires, transformation, exploitation, mise en place des pépinières, orestières,
production des plants, ouverture des routes) :

e La participation aux opérations de lutte anti-braconnage, de surveillance générale du
massif forestier, ..) :

+ La redevance forestière prévue par les dispositions de la loi des Finances N°2014/026
du 23 décembre 2014 qui demande le reversement de 50% aux communes.

5.3.2. Retombées indirectes
Au nombre de retombées indirectes, nous citons :

e Les infrastructures routières régulièrement entretenues par le concessionnaire en
collaboration avec ses partenaires pour l'évacuation de la production et qui sont
utilisées par les locaux ;

+ La dynamique de développement qui sera insufflée aux villages riverains de l’UFA ;

° Le développement d’un marché dû à l’exploitation forestière de l’UFA avec un effet
d'entraînement sur l’agriculture, l'élevage, etc.

5.3.3. Mécanismes de résolution des conflits

La résolution des éventuels conflits nés de l'aménagement de l’UFA se fera à travers
un comité local qui comprendra :

° Les représentants des comités Paysans-Forêt de la zone riveraine ;

+ Deux représentants de la société ;

e Les chefs des villages limitrophes concernés de l’UFA ;

e Le maire de l'arrondissement concerné et ses adjoints ;

e Le Sous-préfet de l'arrondissement concerné ;

*__Le chef de poste de contrôle forestier et chasse de l'arrondissement concerné ;
e Un représentant de chaque ONG environnementale intervenant dans la zone.

En cas de conflit persistant, l’on fera recours appel à l’arbitrage des autorités judiciaires
compétentes en l'occurrence le Procureur de la République auprès des tribunaux de première
et grande instance du département concerné ou le Ministre des Forêts et de la Faune.

Les modalités de fonctionnement du comité de résolution des conflits seront définies
par un acte du concessionnaire avec l'avis motivé des autres parties prenantes (communautés
villageoises, sous-préfecture, chef de poste de contrôle forestier et chasse, ONGs locaux) et
formalisées par un arrêté du préfet.

5.4. Participation des populations dans l'aménagement d la forêt

L'entreprise appliquera une démarche en deux (02) étapes: la conc
l'entremise du CPF et l'accompagnement. Cette démarche concerne l'’eñ
populations locales et autochtones riveraines de l’UFA.

54.1. Réunion de concertation

Le processus de concertation se fait par des réunions régulières, au moins une fois par
trimestre, avec les populations riveraines de l'UFA. Au cours de ces réunions, les populations
locales seront informées et sensibilisées sur le processus et les objectifs de l'aménagement
forestier et de la certification si c’est le cas, en vue de les outiller sur les impacts potentiels à
leurs milieu et mode de vie, droits et devoirs en la matière.

Ce travail devra être assuré par la Cellule d'Aménagement au travers des Médiateurs
sociaux en direction des CPF.

5.4.2. Accompagnement

5.4.2.4. Contribuer au financement des activités du CPF

L'entreprise financera directement certaines activités du processus de collaboration
avec les populations locales et autochtones avec ses fonds propres où avec l'appui de ses
partenaires.

54.22. Assurer l’effectivité des plans d'actions concertés

Des plans d'actions concertés seront établis entre les partis prenants. Les activités ci-
dessous seront développées de façon participative :

e L'information et la sensibilisation des populations sur le plan d'aménagement de
VUFA ;

e Le renforcement des capacités des populations sur le cadre légal de la gestion
forestière ;

e _Le partage et l’échange des informations entre les villages ;

e La surveillance de l’UFA contre les activités illégales ;

e La contribution à la gestion des conflits ;

e Le suivi de la mise en œuvre du cahier des charges de la société ;

e La participation à la planification, à la mise en œuvre et au suivi-évaluation des
activités ;

e La contribution à l'identification des microprojets (création des ZICGC, la valorisation
des PENL, la promotion de l'élevage domestique) comme alternative au braconnage.

6. PLAN DE GESTION QUINQUENNAL ET PLAN ANNUEL
D'OPERATION
7 6.1.

an de gestion quinquennal

Celui-ci représente la planification des travaux dans un bloc d'aménagement. À ce titre,
il définit le découpage des assiettes annuelles de coupe et donne une planification des travaux
sylvicoles et d’infrastructures (ex. le réseau routier) et la protection de l’environnement. Son
élaboration relève de la responsabilité de l’aménagiste et se fera ultérieurement.

6.2. Plan annuel d'opération

Pendant la période de la mise en œuvre du plan d'aménagement, il sera préparé
chaque année, un plan annuel d'opération qui sera soumis à l'Administration forestière. Ce
plan résumera toutes les interventions (traitements sylvicoles et exploitation) qui seront
effectuées au cours de l'exercice. Ces interventions devront être conformes aux prescriptions
du plan d'aménagement et du plan quinquennal de gestion approuvés par l'Administration
des forêts, notamment au niveau du découpage des UFE et des AAC, ainsi que des DME /AME
par essence.

DUREE, REVISION ET SUIVI DU PLAN D'AMENAGEMENT

7.1. Durée et révision du plan

Le présent plan d'aménagement a une durée de rotation de 30 ans. L'élaboration de
ce plan d'aménagement a nécessité la collecte d’une quantité considérable d'informations
devant permettre une bonne planification des activités sur cette première rotation (inventaire
d'aménagement, étude socioéconomique etc...). Cependant, les connaissances nouvelles
relatives aux écosystèmes forestiers tropicaux amèneront à reconsidérer certaines décisions
d'aménagement.

Conformément au décret n°0222/A/MINEF du 25 mai 2001 fixant les procédures
d'élaboration, d'approbation, de suivi et de contrôle de la mise en œuvre des plans
d'aménagement des forêts de production du domaine forestier permanent au Cameroun, ce
plan sera évalué tous les 5 ans. Ces évaluations pourront donner lieu à des révisions de
certains aspects ou paramètres d'aménagement, compte tenu des expériences acquises lors
de la gestion des années précédentes.

Ces révisions vont nécessiter la reprise totale ou partielle des inventaires
d'aménagement ou le réajustement des données d'inventaire.
[A

Le présent document définit la planification stratégique, à long terme, des activités
d'exploitation et de restauration de l’UFA 10 040. Il sera complété par une planification à court
terme au niveau des blocs d'exploitation quinquennaux (plans d'opérations annuels). Cette
planification à court terme est un préalable à la délivrance du permis d'opération qui autorise
le démarrage des activités d'exploitation forestière dans une assiette annuelle de coupe.

7.2. Suivi de l'aménagement

La société mettra en place à travers sa cellule d'aménagement forestier, un système
d'archivage de tous les textes, notes de service et documents relatifs à la gestion de ce massif
forestier, ainsi qu’une base de données qui comportera entre autres :

+__Les données d'inventaire d'aménagement floristique et faunistique ;

+ _Les données de l’étude socioéconomique ;

+ __Les données du plan d'aménagement et de l'étude d'impact environnementale ;

+ __Les plans de gestion quinquennaux et annuels ;

+ Tous les résultats des inventaires d'exploitation et de recollement pour chaque
assiette de coupe ;

e Les cartes d'exploitation ;

+ Les données sur la production forestière par assiette de coupe ;

° Les copies de tous les carnets de chantier (DF10) et les lettres de voiture pol
meilleure connaissance des volumes abattus et ceux roulés à f

+ Le carnet de suivi des activités de dégagement d'arbres d'avenir, de reboi
(enrichissement) et de préservation d'arbres semenciers pour les interventions
sylvicoles ; |

°__Les données sur la recherche menée ainsi que tous les rapports de recherche financés
par le concessionnaire ; Se

e Les compte-rendu de toutes les réunions des comités paysans forêts et de la
plateforme de concertation ;

e Les PV et rapports concernant les autres aménagements ;

e Les rapports annuels d'intervention.

Ces données seront judicieusement exploitées lors des révisions de ce plan
d'aménagement.

BILAN ECONOMIQUE

Le bilan économique et financier de cet aménagement intègre l'évaluation de toutes
les dépenses liées à l'exploitation de la forêt et tous les revenus générés uniquement par
l’activité principale. En effet, selon les dispositions réglementaires en vigueur, l’entreprise est
chargée de mettre en œuvre l'aménagement et ne peut prélever dans cette forêt que du bois
d'œuvre.

8.1. LES DEPENSES
8.1.1. Les coûts d'aménagement de la forêt

Les travaux de révision du plan d'aménagement de l’UFA 10 040 englobent ceux du
rafraichissement de ses limites extérieures, ceux de l'inventaire partiel d'aménagement, des
travaux cartographiques et de l'élaboration de la carte forestière, de la rédaction du plan
d'aménagement et du plan de gestion du premier bloc quinquennal. Ils sont évalués à un
montant total de 78 500 000 F.CFA

Il faut ajouter à cette ligne les coûts d'élaboration des plans de gestion quinquennaux
évalués à 5 000 000 F CFA par plan. Il y aura cinq autres plans de gestion à élaborer. Les plans
de gestion coûteront globalement 25 000 000 F CFA.

Les travaux d'aménagement coûteront au total 103 500 000 F CFA

8.1.2. Les coûts de l'inventaire d'exploitation

Les inventaires d'exploitation sont réalisés pour chaque assiette annuelle de coupe.
Suivant les données actuelles, ils coûtent sensiblement 6 000 000 F CFA pour une assiette de
coupe. Ce coût inclut aussi celui de l’ouverture et de la matérialisation des limites de ces

assiettes de coupe.

Les inventaires d'exploitation pour les trente années de mise en œuvre du plan
d'aménagement coûteront 180 000 000 FCFA.

8.1.3. Les coûts de l'exploitation
D'après les informations obtenues des opérateurs économiques, le coût de
l'exploitation évalué par m° de bois départ chantier, taxes d'abattages incluses est de 25 000

F CFA en moyenne pour tous les bois.

L'évaluation faite par rapport aux essences qui seront effectivement prélevées dans ce
massif est présentée dans le tableau suivant.

8.1.4. Les coûts de traitements sylvicoles

au cours de la mise en œuvre de cet aménagement.

Essences Possibilité | Bonus Coef. Comm . Côut Valeur hors Valeur avec
d'exploitati : bonus Bonus
on

Abam à poils rouges 1117,87 39 734,33 0 0
Abam évélé 445,73 o 0. 0

Acajou blanc 175014! 121124 0 0
| Aïélé / Abel | 586298.  55473,74 Q 0

Alep 160 829,41 : 329 747,93 oi 0

Andoung brun | 367,59 0 0. 0
_Andoung rose 575,35 0 : 0 0.
|Aningré A h 3 347,49 1 055,44 055 | 25000 46 027 988 60 540 288

Aningré R 5215,48 0 055 25 000 71712850 71712850

Assamela / 12 689,85 0 0,55 25000  174485438 174.485 438.

Afrormosia

Ayous / Obeche 346 194,68 472,83 0,55 25000 4760176850 |

Azobé 1 347,18 553,58 0,55 25 000 7 18523725 |
| Bahia 67428,93 | 1067637 nn 0!

Bété 31 722,84 2 936,91 | 0,45 25 000 356 881 950 :

Bilinga 3 286,63 0. 0,55 25 000 745191 163

Bongo H (Olon) 2 001,04 | 0. 0
| Bossé clair 3 335,44 1 429,40 0,55 25 000 45 862 300 |

Bossé foncé 11 339,92 25 201,28 0,55 25 000 155 923 900 |

8.1.5. Les coûts de surveillance

La surveillance de ce massif sera effectuée par l’entreprise et indirectement par les
comités paysans-forêts, à travers les contrats qui seront passés avec les populations
riveraines. A cet effet, l'entreprise devra renforcer sa cellule d'aménagement et l’équiper en
matériels techniques et roulants. Le coût du contrôle et de la surveillance de cette forêt s'élève
à 75 000 000 F CFA pour la durée de mise en œuvre du plan d'aménagement.

8.1.6. Les coûts de la recherche

La recherche coûtera environ 30 000 000 FCFA pour les trente années de mise en
œuvre de cet aménagement.

8.1.7. Appui au fonctionnement des comités « paysans-forêts »
Les comités Paysan-Forêts constitués seront aidés dans le cadre de leur
fonctionnement à hauteur de 500 000 FCFA par comité et par an, soit 60 000 000 F CFA pour
les quatre comités Paysan-Forêts projetés.

8.1.8. Coûts de transport

Suivant les informations reçues de l’entreprise, le bois exploité dans cette UFA peut
être transformé à Yaoundé ou Douala. Les coûts de transport varient en fonction de la densité

des bois. Toutefois pour des besoins de calcul un coût moyen a été appliqué.

Le tableau ci-après indique les frais de transport ainsi que tous les autres frais liés à la
commercialisation des essences actuellement exploitées dans cette réserve.

Tableau 30 : Evaluation des dépenses d'exploitation et de transport

| Doussié rouge
Ekaba
Emien
Eyong :
Faro
Fraké / Limba
Fromager / Ceiba
|lomba

Iroko
| Kossipo

Kotibé
| Koto

Longhi

Lotofa / Nkanang
Mambodé
Moabi
: Mukulungu

| Okan
Onzabili K
Padouk rouge

Sapelli
l'sipo

Tal

Tiama

Tiama Congo
Total

2261114 |

11 256,60

| 453736
2170,94
84 450,90

153 443,49 |
5 630,40

66 254,76 |
4 264,88

35 929,86
78278.
53.483,61
| 56 407,98
713643
|_74286,36 |
2 032,98
_6237,33
_7975,44
9 716,75

+ ou

134 990,60
2 005,75
74 263,56 |
370 005,76 |
2756,53
122 351,36
L 0
| 2461,97
1992 693

_ 19 860,08

0

0 |

1 068,55 |
Li
71612,01 |
2 690,73
_—. 0
35 297,71
186 054,47

17 059,44 |
1513,82
7 059,93

3 193,52 :
4 065,08
22 926,61
693,06
33 368,50

7357,66
12 138,68

11 174,21
697,98 |

145 387,20
16 84

8852, 17

1070,79 |

1 671 994

0,55
0,55
6,55

0,55

25000

25 000
25 000

25 000 :

25 000

25 000
25 000 |

25 000

25 000
25 000
25 000

310 903 175

154 778 250

0
494 035 575
107 590 725

û
0
.

0
0
(e]

911 002 950 |

7353099638 |

109 662 300
133 605 313
0

1 856 120 750
27 579 063
835 465 050

S000oo

5 087 579 200 |
37 902 288

1 682 331 200 |

8.

33 852 088

18 254 982 425

Les autres dépenses sont récapitulées dans le tableau 33 ci-après.

Tableau 31 : Synthèse des autres dépenses

| Appui aux différents p
ü SLA lHÉpERSE

| 180000 000

© 583 979 275
154 778 250 |
a

77 081 263

1396 346463 |
0.
728 602 875
128 405 750
832 473 675

210 830 125
300 512 163 |
_
2 009 766 138
37176 288
993 239 775
7 086 653 200
269 501375

48575450
30 724 713 213

Montant |
103 500 000

5 000 000 i

En définitive les dépenses liées à la mise en œuvre de ce plan d'aménagement sont de
19 280 482 425 FCFA si l’on se limite à la possibilité et de 31 750 213 213 FCFA si l’on intègre
l'exploitation du bonus de la première rotation.

8.2. Les revenus

Seule l'activité d'exploitation de bois sera prise en considération dans ce volet. La
chasse, la cueillette, la pêche et l’exploitation des produits forestiers non ligneux n'étant pas
autorisé comme produits commerciaux pouvant être valorisés par le titulaire de cette
concession forestière.

= Les revenus seront calculés pour les essences retenues pour le calcul de la possibilité
et celles complémentaire du top 50 et à partir des volumes commerciaux et le prix de vente
du bois rendu à Bertoua, Yaoundé ou à Douala. Les volumes commerciaux sont déterminés en
intégrant un coefficient de commercialisation. Le tableau ci-après présente l'estimation des
revenus de l’exploitation de la réserve.

Tableau 32 : Evaluation des revenus de l'exploitation de l'UFA

À Possibilité | Bonus | Coef. Comm
117877739743

| Essences

- | Abam à poils rouges

RIRE
| 329 747,93

2

_ 121080 575 |

134718 | 155358 |
67 428,93 F 10 676,37

35 297,71 0; 1.020 323 304
186 054,47 |

|_s348361 | 705993

| 56407,98 | 3 193,52

Longhi | 74286,36
Nkanang. 2
Mambodé 6 237,33

Mukulungu :

Î

534711 |
134 990,60 |

3028 196 160 |

54 163 340

246197 | 541
29 119 707 553

992 693

Il'ressort de ce tableau que la vente du bois sur pied générer par l'UFA sera de 29 119
707 553 FCFA pour la production nette et 48 845 069 89943 FCFA si l’on intègre le bonus soit
un bénéfice annuelle d'environ 798 416 802 F CFA hors bonus et 1 442 592 396 FCFA si l’on
tient compte du bonus de la première rotation.

8.3. Synthèse et conclusion

En tenant compte uniquement de la production nette, le bilan de l'aménagement de
ce massif forestier se présente comme indiqué dans le tableau suivant :

Tableau 33 : Bilan financier de l'aménagement de l'UFA

? Rubrique | _ Horsbonus H Bonus inclus
48 845 069 899 |

29 119 707 553 |
80 482 425
9839225128
382797417100

Ê
:
:
|

}

Le bilan ainsi établi est positif. Il se dégage pour la première rotation un bénéfice global
de 17 094 856 686 F.CFA soit 569 828 556 F.CFA par an.

Annexes

Annexe 1 : Attestation de conformité du plan de sondage

4

À

i REPUBLIQUE DU CAMEROUN REPUBLIC OF CAMEROON
’ Paix-Travail-Patrie Peace-Work-Fatherland

D eersregees

1 MINISTERE DES FORETS ET DE

LA FAUNE :

D OO series . se
4 SECRETARIAT General, Â— SECRETARIAT GENERAL
F DIRECTION DES FORETS DEPARTMENT OF FORESTRY
# mn

-

$ Î 7.
D nn me
- N°___ ACPS/MINFOFISG/DF/SD ns 2 Yaoundé le! © #

ATTESTATION DE CONFORMITE DU PLAN DE
SONDAGE

Le Ministre des Forêts et de la Faune soussigné, atteste que le Plan de

Ë Sondage élaboré par GRACOVIR International Sarl sous agrément
ÿ N°947/CAB/PM du 30 juillet 1999, pour le compte de l'UFA 10 040 attribuée à
4 la Société DINO et Fils, est conforme aux normes en vigueur.

À

| En foi de quoi, la présente Attestation de Conformité du Plan de Sondage
j est délivrée pour servir et valoir ce que de droit. /

Annexe 2 : Attestation de conformité des travaux d’inventaires d'aménagement

LE

Vas pe Mn

asur

Co ©

REPUBLIQUE DU CAMEROUN

REPUBLIC OF CAMEROON
Paix-Travail-Patrie

Peace-Work-Fatherland

MINISTERE DES FORETS ET DE
LA FAUNE

SECRETARIAT Gexrar, À

MINISTRY OF FORESTRY AND
WILDLIFE

: QÀ
N°_* canons se DEF

Yaoundé le_g 2 cr JS

ATTESTATION DE CONFORMITE DES TRAVAUX
D'INVENTAIRE D'AMENAGEMENT

Le Ministre des Forêts et de la Faune soussigné, atteste que les
travaux d'inventaire d'aménagement réalisés par la société GRACOVIR
International Sarl, sous agrément N°947/CAB/PM du 30 juillet 1999, pour
le compte de l'UFA 10 040 attribuée à la société DINO et Fils, sont

conformes aux normes en vigueur.

En foi de quoi la présente Attestation de Conformité des Travaux

d'Inventaire d'Aménagement est délivrée pour servir et valoir ce que de
droit. /-

Annexe 3 : Attestation de conformité de la carte forestière

REPUBLIQUE DU CAMEROUN REPUBLIC OF CAMEROON
Paix = Travail Patrie Peace Work - Fatherland

] MINISTERE DES FORETS MINISTRY OF FORESTRY
À ET DE LA FAUNE

AND WILDLIFE

] SECRETARIAT GENERAL

SECRETARIAT GENERAL

EMJ

1 e À Yaoundé, le :
| À ST D”! & 3 ny 205
|

j ATTESTATION DE CONFORMITE
F- DE LA CARTE FORESTIERE

Le Ministre des Forêts et de la Faune soussigné, atteste que la
carte de siraïification forestière de l'UFA N° 10-040 est conforme

j au principe d'élaboration d'une carte forestière prévu par la
4 réglementation en vigueur.

En foi de quoi la présente attestation est délivrée pour servir
À et valoir ce que de droit, /-

fl / Gale Pi ques

Annexe 4 : Attestation de conformité d'ouverture des li

Rise

L REPUBLIQUE DU CAMEROUN REPUBLIC OF CAMEROON
I Paix-Travail-Patrie Peace-Work-Fatherland
L MINISTERE DES FORETS ET DE MINISTRY OF FORESTRY AND
] LA FAUNE WILDLIFE
sssssnstes 7 ssrcsnessanrns
. SECRETARIAT GENERAL FL = € SECRETARIAT GENERAL

© DEPARTMENT OF FORESTRY

s
N° cnaanronso été Yaoundé le “A

ATTESTATION DE CONFORMITE DU RAPPORT
DE L’INVENTAIRE D'AMENAGEMENT

Dés Hos  [s Hu Bou

Le Ministre des Forêts et de la Faune soussigné, atteste que le rapport
de l'inventaire d'aménagement élaboré par GRACOVIR International
Sarl, sous agrément N°947/CAB/PM du 30 juillet 1999, pour le compte
de l’UFA 10 040 attribuée à la société DINO & FILS, est conforme aux

normes en vigueur.

En foi de quoi la présente Attestation de Conformité du Rapport de

l'Inventaire d'Aménagement est délivrée pour servir et valoir ce que de

SE EE pa au

droit. /-

